Exhibit 10.2

 



 

DATED 10th of May 2017

 

 

  

 

 

SEST Australia Pty Ltd

 

(ACN 618 743 258)

 

 

and

 

Australian Future Energy Pty Ltd

 



(ACN 168 160 067)

 

 

________________________________________________________

 

 

TECHNOLOGY LICENCE AGREEMENT

_________________________________________________________

 

 

 

 

 

 



 Page 1 of 61

 

THIS TECHNOLOGY LICENCE AGREEMENT (hereinafter referred to as the "Licence
Agreement" or “this Agreement”) is made this 10th day of May 2017.

 

BETWEEN

 

(1)SEST Australia Pty Ltd, a company incorporated under the laws of Queensland,
Australia and having its registered office at c/- Crowe Horwarth, Level 16, 120
Edward Street, Brisbane, Qld, 4000 (ACN 618 743 258) (hereinafter referred to as
"Licensor" or “SES”);

 

(2)Australia Future Energy Pty Ltd, a company incorporated in accordance with
the laws of Queensland, Australia and having its principal place of business at
Level 10, 10 Market Street Brisbane, Qld, 4000 (GPO Box 3288, Brisbane, Qld
4001) (ACN 168 160 067) (hereinafter referred to as the "Licencee” or “AFE").

 

Each of SES and AFE are individually a party or Party, and together or
collectively are the parties or Parties.

 

Capitalised terms not otherwise defined have the meanings set forth in Appendix
A of this Licence Agreement.

 

WHEREAS:

 

BACKGROUND INFORMATION AND RECITALS

 

(1)SES Gasification Technology (“SGT”) is considered by Licensor to be a leading
global gasification technology which utilizes a proprietary and advanced
fluidized bed reactor system that has been extensively developed since 2004 and
was initially based upon the U-Gas® technology Licenced by Licensor and/or its
Affiliates from GTI and further developed through additional improvements,
Know-How and patents developed by Licensor and/or its Affiliates through
industry experience from developing, designing, constructing and operating
projects in China and from designs made by Licensor and/or its Affiliates in
developing projects globally.

 

(2)AFE owns certain exclusive rights to develop and build gasification projects
in Australia and conditional non-exclusive rights to develop and build
gasification projects outside Australia, through its rights under a Master
Technology Agreement (originally dated 9 June 2015, with an Amended and Restated
Version dated 10 May 2017) ("MTA").

 

(3)Synthesis Energy Systems, Inc.is the ultimate parent company of Licensor.

 

 Page 2 of 61

 



(4)The Licencee wishes to obtain this Licence for its first project to use such
SGT, including the Know-How and patent rights required to design, build, and
operate the Licenced Facility for commercial purposes as defined in Section 3
and in this Agreement.

 

(5)Licensor is willing and able to grant to the Licencee a non-exclusive,
non-transferable Licence, other than the novation of this Agreement to a Project
Company as described in Item (6) and Section 1.1 below, to use the SGT,
including Know-How and patent rights to design, build, and operate the Licenced
Facility as defined in Section 3 and in this Agreement.

 

(6)AFE intends to establish a Project Company as a subsidiary company of AFE
(the "Project Company") for the first project developed by AFE and to assign
this Licence Agreement (together with the gasification project Licence, that is
the subject of this Licence Agreement), in its entirety to the Project Company
in accordance with Section 1.1, and the Project Company shall build, own and
operate the Project.

 

(7)In addition to the granting of this Licence, Licensor shall provide or
arrange to provide the Licencee with a PDP, Technical Services, and SGT
Proprietary Equipment as further described in this Agreement.

 

---------------

 

NOW, THEREFORE, for and in consideration of the above matters and of the
undertakings hereinafter set forth, the Parties hereby agree to be legally bound
and contracted to each other as follows and as documented in this Licence
Agreement :

 

1.GRANT AND REGISTRATION

 

1.1Licensor hereby authorizes AFE to novate this Licence Agreement in its
entirety to the Project Company (that will be incorporated by AFE and which will
be a subsidiary company of AFE), and requires AFE to complete such novation
within 30 days (or such other length of time as may be agreed between the
Parties, such agreement not to be unreasonably withheld) of formation of the
Project Company and AFE hereby agrees to complete such novation of this Licence
Agreement to the Project Company within 30 days (or such other length of time as
may be agreed between the Parties, such agreement not to be unreasonably
withheld) of establishing the Project Company. The Parties agree that the
novation will be effected by the Parties entering into a Deed of Novation
substantially in the same form as that set out in Appendix H. Upon completion of
the novation of this Licence Agreement to the Project Company it may not be
subsequently assigned or transferred to any other entity without the consent of
Licensor (such consent not to be unreasonably withheld) at the request of the
Licencee or the Project Company.



 Page 3 of 61

 



1.2Prior to the completion of the novation of this Licence Agreement by AFE to
the Project Company, AFE hereby agrees to fulfil all Licencee obligations and
payment requirements contained within this Licence Agreement, up to and
including the date on which the assignment occurs.

 

1.3Licensor hereby grants to Licencee and Licencee hereby accepts from Licensor,
subject to the terms and conditions of this Licence Agreement (including without
limitation Section 3.1):

 

1.3.1a non-exclusive, non-transferable (other than has been explicitly defined
in Sections 1.1 and 1.2 above) Licence, under Licensor’s patent rights to
practice SGT for the purposes of producing syngas in the Licenced Facility
pursuant to the definition outlined in Section 3 and the right to use and sell
the products produced;

 

1.3.2a non-exclusive, non-transferable (other than has been explicitly defined
in Sections 1.1 and 1.2 above) Licence, to use the SGT Technical Confidential
Information, which, is necessary for the design, construction, operation and
maintenance of a Licenced Facility for the production of syngas using the SGT
which is in the possession or control of Licensor (including that obtained from
its Licencees) for the term of this Licence Agreement, and which Licensor is
free to disclose to others without obligation to account to a third party, for
the purpose of production of syngas in and only in the Licenced Facility
pursuant to the definition outlined in Section 3 and the right to use and sell
the products produced, where such Licenced Facility is in the possession or
control of Licencee, and for the avoidance of doubt, the Licencee will be free
to disclose to others without obligation to account to a third party.

 

(collectively the Licence).

 

1.4The Licence grant outlined in this Licence Agreement shall come into force on
the Effective Date.

 

2.EFFECTIVE DATE

 

2.1This Licence Agreement shall be signed by the authorized representative of
each Party and shall immediately become effective (the Effective Date) at the
point in time at which each of the Licensor and Licencee have both signed this
Licence Agreement.



 Page 4 of 61

 



3.LICENCED FACILITY AND DRY NET SYNGAS CAPACITY

 

3.1Licencee shall build the Licenced Facility based on the process design
provided in the PDP and utilizing the SGT Proprietary Equipment supplied by the
Licensor. The Licenced Facility is anticipated to have a minimum Dry Net Syngas
capacity at the outlet of the SGT syngas scrubber of *** Normal Cubic Meters per
hour (the Licenced Capacity).

 

3.2The final decision regarding the location of the Project, the Project
schedule and the specifications of the Project will be made by the Licencee and
the Basis for Design related to the PDP shall be fixed prior to the start of the
PDP.

 

3.3The Licenced Capacity shall be finalised prior to the commencement of the PDP
based on the feedstock as defined in the Basis for Design of the PDP. The
Licence granted herein is limited to ***% of the Licenced Capacity and does not
include subsequent project capacity expansions beyond the ***% amount referred
to in this clause. Should Licencee choose to expand and add additional capacity
in the future beyond ***% of the Licenced Capacity, then Licencee shall be
required to pay an additional Licence fee to Licensor as Licence defined in
Section 5.

 

3.4Licencee, on the reasonable request of Licensor from time to time, shall
furnish Licensor with information and data relating to the Licenced Facility,
such information to be held confidential by the Licensor. For the avoidance of
doubt, any information supplied by Licencee to Licensor will not be shared with
any other parties without the prior consent of the Licencee which shall not be
unreasonably withheld.

 

3.5Licensor’s representatives shall be allowed reasonable access to the Licenced
Facility, for general visits by the Licensor, its other Licencees, prospective
customers, government officials and business partners for the purpose of
promoting and informing these parties regarding the performance and operations
of SGT. Such visitations will be requested by Licensor with reasonable advance
notice. Permission to visit the Licenced Facility will not be unreasonably
withheld by the Licencee however such permission will be subject to
consideration of Licence the Licenced Facility’s operational status at the time
of the requested visit. Such visits shall take place as reasonably agreed upon
between the Parties so as not to interfere with the operations of the Licenced
Facility or otherwise cause significant inconvenience for Licencee. Visitors
must comply with any reasonable security and health and safety requirements of
the Licencee and Licencee shall have a right to monitor such visits to ensure
that Licencee’s operations are not affected.

 



 Page 5 of 61



*** This information has been omitted in reliance upon Rule 406 under the
Securities Act of 1933, as amended, Rule 24b-2 under the Securities Exchange Act
of 1934, as amended, the Freedom of Information Act, 5 U.S.C. § 552 and the
rules promulgated thereunder, and has been filed separately with the Securities
and Exchange Commission.



 

Licensor’s representatives shall have the right to be present and provide
technical advice at the Licenced Facility up and until completion of the
Guarantee Test and any subsequent performance tests regarding the operation of
the Project as may be required related to the final completion of the Project,
such as a comprehensive total Project test period commonly completed at the end
of construction, commissioning and startup. The Licensor is under no obligation
to be present, or provide services for the Licenced Facility beyond the services
defined in this Licence Agreement or beyond the scope of any future Technical
Services agreement to be put in place between Licencee and Licensor.

 

4.RELATED SERVICES

 

4.1Licensor shall provide a PDP to the Licencee based on the proposed scope of
the PDP as is currently outlined in Appendix C. The final agreed scope of the
PDP will be mutually agreed between Licencee and Licensor, and signed off by the
Licencee as final and agreed, prior to the commencement of the PDP and any
changes to this scope of work prior to the commencement of the PDP will be
managed through the change order process outlined in section 5.

 

4.2The Licencee also agrees to enter into a separate Technical Services
Agreement (“TSA”) for additional Technical Services for post-PDP support,
detailed design reviews, operator training, commissioning and start-up support
and ongoing support of the Licenced Facility. Such additional services to be
supplied by the Licensor to the Licencee under the TSA will commence and be
performed in accordance with the terms of the TSA, once executed by the parties.

 

4.3With respect to SGT Proprietary Equipment, Licencee will enter into a
separate SGT Proprietary Equipment Supply Agreement (the “ESA”) with Licensor
for supply of the SGT Proprietary Equipment as outlined in Appendix D of this
Licence Agreement. The ESA shall be executed prior to the completion of the PDP
and the SGT Proprietary Equipment shall be based on the final PDP process design
parameters.

 

4.4The Licensor acknowledges and agrees that each of the TSA and the ESA will be
prepared on market accepted commercial terms, and that upon request by the
Licencee the Licensor must duly demonstrate that the pricing proposed for the
Technical Services and the SGT Proprietary Equipment are commercially
competitive.

 

If such request by Licencee entails unusual costs to be incurred by Licensor
outside of the Licensor’s normal process of ensuring competitive market pricing
then Licensor is entitled to have such unusual costs reimbursed by Licencee
within 15 days of invoicing.

 

5.CONSIDERATION

 

5.1LICENCE FEE: As consideration for the grant of the Licence from Licensor to
Licencee pursuant to this Licence Agreement, Licencee shall pay to Licensor a
Licence Fee in the amount of $US 25,000,000 based on the total Licenced Capacity
described in Section 3.

 



 

 Page 6 of 61

 





Adjustments either up or down to the Licence Fee resulting from changes to the
Licence Capacity in the finalized Basis for Design of the PDP shall be based
upon $USD *** per normal cubic meter of Dry Net Syngas per day. The Licenced
Capacity and Licence Fee shall be based solely on the finalized Basis for Design
of the PDP and be payable by Licencee to Licensor as outlined in Sections 5.1.1
through 5.1.6.

 

5.1.1The first payment of $USD *** of the Licence Fee (Down Payment) shall be
payable within ten (10) business days of the signing of this Licence Agreement.

 

5.1.2The second payment of ***% of the Licence Fee shall be payable by the
Licencee no later than ten (10) business days from i) the start of the PDP or
ii) 31 October 2017.

 

5.1.3The third payment of ***% of the Licence Fee shall be payable by the
Licencee to Licensor within ten (10) business days of the earlier of i) the
approved Final Investment Decision or ii) 18 months from the completion of the
PDP.

 

5.1.4The fourth payment of ***% of the Licence Fee shall be payable by the
Licencee to Licensor within ten (10) business days after the delivery of all SGT
gasifiers to the Licenced Facility.

 

5.1.5The fifth payment of ***% of the Licence Fee shall be payable by the
Licencee within ten (10) business days of the earlier of (1) successfully
completing the guarantee test or (2) if a guarantee test has not been performed
then within 12 months of first fire of the first gasifier at the Licenced
Facility.

 

5.1.6The remaining ***% of the Licence Fee shall be paid by the Licencee to the
Licensor *** in equal payment installments as shown.

 

(a)***.

 

5.2PDP FEE: In consideration of the preparation of the PDP, Licencee shall pay
to the Licensor a fixed and capped sum to be finally agreed by the parties based
on the Licensor's approved Basis of Design costs prior to commencement of the
PDP, the parties estimate this amount to be approximately $US 2,000,000 (the
“PDP Fee”), which sum shall become due and payable as follows. For the avoidance
of doubt, the PDP will not commence prior to the payment of the second Licence
payment defined in section 5.

 

5.2.1The first payment of ***% of the PDP Fee ($US ***) shall be payable within
ten (10) business days after the authorized representatives of the Parties reach
agreement on the content and data of the Basis for Design and have signed the
Basis of Design document to signify it is final and complete.

 

 Page 7 of 61



 

*** This information has been omitted in reliance upon Rule 406 under the
Securities Act of 1933, as amended, Rule 24b-2 under the Securities Exchange Act
of 1934, as amended, the Freedom of Information Act, 5 U.S.C. § 552 and the
rules promulgated thereunder, and has been filed separately with the Securities
and Exchange Commission.



 



5.2.2The second payment of ***% of the PDP Fee ($US ***) shall be payable within
ten (10) business days after the first Licencee attended P&ID Review Meeting
(the “First P&ID Review Meeting").

 

5.2.3The third payment of ***% of the PDP Fee ($US ***) shall be payable within
ten (10) business days after the delivery of the final and agreed PDP.

 

5.2.4Change Orders: The Licencee may, at any time, by written notice to Licensor
issue a written request to Licensor to alter or vary the PDP Scope of Work as
defined in Appendix C of this Licence Agreement, or direct an alteration in the
Scope of Work (a "Change"). Licencee, at any time, by written notice, may
request Licensor to make such a Change. Additionally, in the event of a scope
change requested by Licencee which materially impacts Licensor’s cost or
schedule, Licensor shall be entitled to a contract adjustment as set out below:

 

(a)Contract Adjustment. Should any Change described in Sub-paragraph 5.2.4 cause
any material increase or decrease in the direct cost of or time required for
performance of the PDP, an adjustment shall be made to the PDP Fee or delivery
date of the PDP which is thereby affected. When Licensor is notified of a Change
by Licencee, or otherwise becomes aware of a Change, Licensor shall promptly
prepare and submit to Licencee an estimate of the increase or decrease, if any,
in the cost and time required to complete the PDP, together with an explanation
of the basis therefor, and shall inform Licencee whether, in Licensor’s opinion,
such Change should reasonably require an adjustment to the PDP Fee or the
scheduled delivery date of the PDP. A written change order (a "Change Order")
describing in detail the Change, its effect, if any, on the PDP Fee or delivery
schedule shall be entered into by both parties in order for the Change to be
effective.

 

Licensor shall not be obligated to proceed with a Change until a mutually
agreed, fully authorized written Change Order has been executed by both Licencee
and Licensor.

 

 Page 8 of 61



 

*** This information has been omitted in reliance upon Rule 406 under the
Securities Act of 1933, as amended, Rule 24b-2 under the Securities Exchange Act
of 1934, as amended, the Freedom of Information Act, 5 U.S.C. § 552 and the
rules promulgated thereunder, and has been filed separately with the Securities
and Exchange Commission.



 



(b)Authorization. No Change Order shall be of any force or effect unless
authorized in writing by the duly authorized representatives of the Parties.

 

(c)Other Provisions Unaffected. No Change will vary or amend the terms of this
Licence Agreement, except to the extent set out therein.

 

5.3Payment of Fees: All payments to Licensor under this Licence Agreement shall
be in [United States Dollars] by wire transfer to the bank account designated by
Licensor in writing from time to time, net of any withholding taxes that may or
may be deemed to be due and payable in accordance with Section 8.1. Without
limitation to Licensor’s rights and remedies under this Licence Agreement and at
law, any amount not paid by Licencee, that had not been disputed in writing by
Licencee, hereunder within (30) calendar days from the date of invoice, shall
accrue interest at the Default Rate.

 

5.4For any additional Dry Net Syngas capacity beyond ***% more of the Licenced
Capacity demonstrated at the completed Licenced Facility, or for any additional
Dry Net Syngas capacity planned by the expansion of the existing or addition of
new SGT Proprietary Equipment, then LICENCEE shall pay an additional Licence fee
to LICENSOR at the rate of $USD *** for each Nm3 per day of additional desired
capacity.

 

6.DELIVERY

 

6.1The Licensor will deliver the PDP no later than twenty-six (26) weeks from
the agreement on the Approved Basis of Design of the PDP (or such other later
date as may reasonably be agreed between the Parties, such agreement not to be
unreasonably withheld).

 

7.ACCOUNTING AND REPORTING

 

7.1During the term of this Licence Agreement, the Licencee shall furnish to
Licensor basic SGT operating data on an annual basis, except for the first year
of operation when this information will be supplied on a monthly basis. This
list of required operating data is described in Appendix E and is the operating
performance data related to the Licenced Facility.

 

7.2During the term of this Licence Agreement and for thirty-six (36) months
thereafter (and for the duration of any dispute between the parties if ongoing
beyond such period), Licencee will keep accurate business records according to
generally accepted accounting principles in

 



 Page 9 of 61



 

*** This information has been omitted in reliance upon Rule 406 under the
Securities Act of 1933, as amended, Rule 24b-2 under the Securities Exchange Act
of 1934, as amended, the Freedom of Information Act, 5 U.S.C. § 552 and the
rules promulgated thereunder, and has been filed separately with the Securities
and Exchange Commission.



 

place in Australia, showing the quantity of syngas actually produced by Licenced
Facility. Upon Licensor’s written request, from time to time, during the term of
this Licence Agreement, Licencee will permit Licensor and its accountants and
representatives to inspect such records for the purpose of verifying the
accuracy of the reports sent to Licensor pursuant to this Licence Agreement. Any
cost incurred by Licensor that relate to such works will be at the expense of
the Licensor.

 

8.TAXES AND DUTIES

 

8.1(Definitions) In this clause, “GST” and “GST Law” have the meanings given in
A New Tax System (Goods & Services Tax) Act 1999. Any other words defined in the
GST Law have the same meaning in this clause unless otherwise indicated.

 

8.2(Amounts specifically described as GST inclusive) The following provisions of
this clause do not apply if the consideration for a supply is specifically
described as GST inclusive under another provision of this Licence Agreement

 

8.3(Amounts are GST exclusive) The parties agree that the consideration required
by any other clause of this Licence Agreement to be paid or provided for a
supply does not include any amount for GST.

 

8.4(Gross up of consideration for GST) If anyone makes a taxable supply under
this Licence Agreement the consideration for that taxable supply (but for the
application of this clause) (GST exclusive amount) is to be increased by the GST
payable by the supplier on that supply (GST charge). The recipient of a taxable
supply in addition to and at the same time as it is required to pay or provide
the GST exclusive amount must also pay to the supplier an amount equal to the
GST charge. The recipient must pay the GST charge for a taxable supply without
any deduction or set off.

 

8.5(Tax Invoice) However, despite Section 8.5, a recipient is not required to
pay any part of the GST charge for a supply until it has been given a tax
invoice or an adjustment note for the supply.

 

8.6(Reimbursements) Where an amount payable under this Licence Agreement is a
reimbursement or indemnification worked out by reference to a cost or expense
incurred or loss or damage suffered by the person entitled to the payment
(payee), then the amount to be paid must be reduced by the amount of any input
tax credit to which the payee is entitled for that cost, expense, loss or damage
and if the payment is consideration for a taxable supply by the payee is to be
increased by the amount of GST which the payee must pay in relation to that
taxable supply.

 



 Page 10 of 61

 



8.7(Adjustments) If an adjustment event happens in relation to any taxable
supply which is made under or in connection with this Licence Agreement then the
consideration for that supply is to be changed as follows:

 

8.7.1if the adjustment event results in the supplier of that supply having an
increasing adjustment the recipient of the supply must pay to the supplier an
amount equal to that increasing adjustment; and

 

8.7.2if the adjustment event results in the supplier of that supply having a
decreasing adjustment the supplier of the supply must pay to the recipient an
amount equal to that decreasing adjustment.

 

8.8(Groups) References to GST payable by a person for a supply made by them
include GST payable by a representative member for a GST group in relation to
the relevant supply and input tax credits to which a person is entitled in
relation to a supply include input tax credits to which a representative member
for a GST group is entitled in relation to the that supply.

 

9.IMPROVEMENT AND DEVELOPMENT

 

9.1If Licensor, should make, or acquire, without obligation to account therefore
to any third party, any improvements, whether patentable or not, relating to SGT
(Licensor Improvements), then Licensor hereby grants to Licencee the
irrevocable, non-exclusive right to use such improvements in connection with the
Licenced Facility and agrees to make such improvements available to Licencee
without any additional or required accounting or payment to Licensor. All such
improvements and all required and related technical information and
documentation so disclosed to Licencee by Licensor shall become and thereafter
be a part of Licensor’s SGT and Licencee shall have the same rights, Licences
and obligations with respect thereto as are granted to Licencee herein with
respect to Licensor’s SGT.

 

9.2If Licencee should make any modifications changes and/or improvements,
whether patentable or not, relating to SGT (together Licencee Improvements) then
Licencee shall forthwith disclose these, with associated written submissions, to
Licensor.

 

9.3Licencee shall make Licencee Improvements available to Licensor upon request.
Licencee grants to Licensor, without any required accounting or payment, an
irrevocable, royalty-free Licence to use any Licencee Improvements globally.
Licensor shall have the right to sub-Licence the right to use Licencee
Improvements without any required payment due to the Licencee. However, the
ownership of any Licencee Improvements including any related intellectual
property and / or related patents and rights shall remain the property of
Licencee.

 



 Page 11 of 61

 



9.4The Parties understand and agree that the rights granted by Licencee to
Licensor in Section 9.3 permit Licensor to grant Licences and rights to use
Licencee Improvements without any obligation to account to Licencee thereof.
Licensor shall not, however, disclose Licencee Improvements to third parties
beyond that commercially necessary to exercise the rights granted to Licensor in
Section 9.3.

 

10.CONFIDENTIALITY AND NON-DISCLOSURE

 

10.1The Licencee acknowledges that the Licensor owns and/or controls certain
information and trade secrets relating to the SGT which is confidential and
which affords the Licensor an advantage over its competitors which do not have
such information. For the purposes of this Licence Agreement, information
required to be maintained secret is defined to be all SGT Technical Confidential
Information and any information related thereto and to the SGT Technical
Confidential Information which is disclosed by Licensor to Licencee pursuant to
this Licence Agreement or by any other means at any other time.

 

10.2All SGT Technical Confidential Information disclosed pursuant to this
Licence Agreement by Licensor shall remain the property of Licensor and shall be
kept confidential by Licencee.

 

10.3Licencee undertakes that Licencee:

 

10.3.1Will not publish, reproduce, or disclose the SGT Technical Confidential
Information to any third party (including without limitation to any contractor,
affiliate, agent, or customer) without the prior written consent of Licensor,
such agreement not to be unreasonably withheld;

 

10.3.2Will limit access to such Confidential Information to Licencee’s employees
and professional advisors that are directly involved in the Licenced Facility or
the Project and will be responsible for any breach by such persons;

 

10.3.3Will not use the SGT Technical Confidential Information for any purposes
other than the purposes of this Licence Agreement;

 

10.3.4Will employ the same degree of care in protecting the SGT Technical
Confidential Information as it employs in protecting its own confidential
information of similar importance, but not less than a reasonable degree of
care;

 

10.3.5Without limiting the foregoing, will not copy any SGT Technical
Confidential Information, except as may be required for the purpose of this
Licence Agreement or the Project, and will store such SGT Technical Confidential
Information in a secure place; and / or

 



 Page 12 of 61

 



10.3.6Will not disclose in any manner to any person or concern and will not use,
except pursuant to this Licence Agreement, any of the SGT Technical Confidential
Information.

 

The Licencee may however disclose the SGT Technical Confidential Information
subject to the receiving party entering into a Non-Disclosure Agreement with the
Licencee no less restrictive than this Licence agreement with respect to
Intellectual Property and Confidentiality;

 

10.3.7to the Project Company, and to Licencee’s employees and professional
advisors that are directly involved in the Licenced Facility;

 

10.3.8to any shareholder or potential shareholder or potential financier or
purchaser of the whole or any part of any assets of, units in, shares in, or
interest in, the Licenced Facility, the Licencee or the Project Company.

 

10.4Licencee hereby agrees to indemnify and hold harmless Licensor against any
demonstrated material liability or demonstrated material loss resulting from
unauthorized disclosure or use of the SGT Technical Confidential Information by
itself, its agents, or its Affiliates, to whom the Confidential Information is
disclosed pursuant to this Licence Agreement. No indemnity payments hereunder
shall relieve Licencee from liability under applicable patent, copyright or
trade secrets laws, nor shall such payments constitute a grant or continuation
of a grant of any express or implied Licence or covenant not to sue under any
patents, copyrights or trade secrets of Licensor.

 

10.5In the event that Licencee is required to disclose all or any part of the
SGT Technical Confidential Information by law, regulation, subpoena or court
order, Licencee agrees (i) to notify Licensor immediately of any such
requirement; (ii) to consult with Licensor and Licencee shall use reasonable
endeavours to take appropriate measures to avoid such disclosure, and (iii) if
such disclosure is required, to seek or attempt to narrow the scope and extent
of such disclosure. If the disclosure becomes unavoidable, Licencee shall send
to Licensor a copy of the disclosed SGT Technical Confidential Information
coincidental with the transmission of the SGT Technical Confidential Information
to the relevant government agency.

 

10.6Upon learning of the possible misuse or misappropriation of the SGT
Technical Confidential Information or any other confidential information
accruing to Licensor by a third party, Licencee shall inform Licensor of that
fact, and shall supply Licensor with any evidence available to it pertaining to
the possible misuse or misappropriation.

 

11.INDEMNIFICATION

 



 Page 13 of 61

 



11.1Licencee agrees to hold harmless, defend and indemnify Licensor and its
officers, employees, agents, contractors, successors and assigns against all
damage, expense and liability, including attorneys’ fees, resulting from injury
to or death of any person or damage to any property, in either case by reason of
Licencee’s use of the Know-How or the SGT in a manner other than as contemplated
in this Licence Agreement. Licensor reserves the right to be separately
represented, at its own expense, by legal counsel of its choice, in any
proceedings arising out of or in connection with a claim for indemnification
under this Section 11.

 

11.2During the term of this Licence Agreement, Licensor agrees to hold harmless,
defend and indemnify Licencee and its officers, employees, agents, contractors,
successors and assigns (Indemnified Persons) on demand against any and all
claims, liability, loss, damage, costs and expenses (including but not limited
to legal costs on an indemnity basis) arising out of or in any way in connection
with any claim that the Licence granted in accordance with the terms of this
Licence Agreement or any use, reproduction, in accordance with such Licence by
or on behalf of the Indemnified Persons infringes the Intellectual Property,
moral rights or any other rights of any third party or entitles any third party
to claim any compensation, royalty fee or other amount, , provided that the
Licenced Facility was designed and built in accordance with the PDP and the
Licenced Facility is operated as intended by this Licence Agreement.

 

11.3Licencee must:

 

11.3.1give prompt notice in writing to Licensor of any infringement claim by a
third party under Section 11.2; and

 

11.3.2must provide reasonable assistance to Licensor in defence of such claim
and shall not settle such claim without prior written consent of Licensor.

 

11.4The total aggregate liability of Licensor with respect to such patent
infringement indemnification shall not exceed 100% of the Licencee Fee in
Section 5 of this Licence Agreement actually collected by the Licensor.

 

12.REPRESENTATIONS AND WARRANTIES

 

12.1Licensor represents and warrants that at the date of execution of this
Licence Agreement and for the term of this Licence Agreement, that:

 

12.1.1There are no agreements, assignments, encumbrances or Licences in
existence that are inconsistent with the provisions of this Licence Agreement;

 



 Page 14 of 61

 



12.1.2Licensor owns or has a right to Licence all right, title and interest in
the SGT, the SGT Technical Confidential Information and the Licensor
Improvements Licenced to Licencee as outlined in this Licence Agreement on a
free and un-encumbered basis;

 

12.1.3The SGT the SGT Technical Confidential Information and the Licensor
Improvements Licenced to Licencee does not infringe upon or otherwise violate,
nor are inconsistent with, the rights of any other person or entity; and

 

12.1.4There are no disputes, conflicts, claims (actual or threatened), actions,
litigation, arbitrations, suits, proceedings, judgments, or decrees existing,
pending, threatened by or against, or affecting or relating to the SGT, the SGT
Technical Confidential Information or the Licensor Improvements Licenced to
Licencee hereunder.

 

12.2Licensor warrants that the engineering work and services furnished by it
under this Licence Agreement as related to preparation of the PDP shall be
performed in accordance with the highest level of generally accepted engineering
practices. This warranty shall be deemed satisfied at the end of the successful
completion of the Guarantee Test. Should Licencee believe that this warranty has
been breached by Licensor, it shall so inform Licensor, in writing, at any time
prior to the successful completion of the Guarantee Test, stating the reasons
supporting its position and how the alleged breach was discovered, along with
the technical, operational, and financial effects of such breach.

 

12.3The Licensor will not be entitled to payment of any sum from the Licensee or
to relief from or reduction of any other liability, obligation or duty arising
out of or in connection with this License Agreement, including any:

 

12.3.1contract adjustment;

 

12.3.2any extension of time including any extension to the date for completion
of the PDP;

 

12.3.3any relief from liability for any other damages;

 

12.3.4any relief from deductions from payments,

 

which arises out of or in connection with any act or omission of the Licensor or
its officers, employees, agents, contractors or Affiliates.

 

12.4The Licensor is not relieved from the performance of its obligations under
this Licence Agreement due to any non-performance or inadequate performance or
delay in performance by the Licensor or its Affiliates under or in connection
with the TSA, the PGD or the ESA.

 



 Page 15 of 61

 



12.5Licensee acknowledges and agrees that Licensor makes no representation or
warranty, express or implied beyond those described in this Agreement.

 

12.6Except as expressly described in this license agreement, neither licensor,
its affiliates or licensors nor their respective directors, officers, employees
or agents make any representations or warranties of any kind, either express or
implied, including but not limited to warranties of merchantability, fitness for
a particular purpose or non-infringement, pursuant to this license agreement.
All rights granted herein with respect to licensee developments are expressly
granted on an “as is” basis and without any warranties.

 

13.Additional Agreements

 

13.1Licensor and Licencee agree to enter into a separate TSA for post-PDP
support, detailed design reviews, operator training, commissioning and start-up
support and ongoing support of the Licenced Facility. Such additional services
to be supplied by the Licensor to the Licencee under the TSA will commence and
be performed in accordance with the terms of the TSA. The TSA will be negotiated
and agreed in good faith between Licensor and Licencee prior to being executed
by both Parties.

 

13.2Licensor and Licencee agree to enter into a separate ESA with Licensor for
supply of the SGT Proprietary Equipment as listed in Appendix D of this Licence
Agreement. The final version of the ESA will be negotiated and agreed in good
faith between Licensor and Licencee prior to being executed by both Parties.

 

13.3Upon completion of the detailed design, PDP and other appropriate
preliminary work, design and studies, Licensor and Licencee agree to enter into
a Performance Guarantee Deed (PGD) guaranteeing all required operating
parameters of the Licenced Facility, similar to form and content of the specimen
PGD included in Appendix F, it being understood that final negotiations with
respect to the PGD shall include and have due technical and professional regard
to all of the preliminary work, design and studies undertaken by the parties
prior to the execution and delivery of the PGD. The final version of the PGD
will be negotiated and agreed in good faith between Licensor and Licencee prior
to being executed by both Parties.

 

13.4The Licensor acknowledges and agrees that the PGD will be prepared on market
accepted commercial terms, and that it will provide a market standard
performance guarantee which includes a market standard testing regime for the
performance guarantees, and which includes appropriate remedy allowances for the
Licensor and loss recovery mechanisms for the Licencee.

 

14.CONFIDENTIAL INFORMATION ENFORCEMENT

 



 Page 16 of 61

 



14.1Upon learning of the possible misuse or misappropriation of the SGT
Technical Confidential Information or any other confidential information
accruing to Licensor by a third party, Licencee shall inform Licensor of that
fact, and shall supply Licensor with any evidence available to it pertaining to
the possible misuse or misappropriation.

 

15.NOTICES

 

15.1Notices or other communication required to be given to either Party shall be
given by registered mail, express mail or email to the following addresses or
such other addresses as designated by the Parties from time to time:







 



To LICENCEE:     Australian Future Energy Pty Ltd     Address: Level 10, 10
Market Street, Brisbane     Post Code:  4000     Email:
k.parker@ausfutureenergy.com.au     For the attention of:  Kerry Parker, Chief
Financial Officer         To LICENSOR: SEST Australia Pt Ltd     Address: c/-
Crowe Horwarth, Level 16, 120 Edward Street, Brisbane, Qld     Post Code:  4000
    Email:  chris.raczkowski@synthesisenergy.com     For the attention of: 
Chris Raczkowski     AND       Address: Three Riverway, Suite 300, Houston,
Texas     Post Code: 77056     Email: delome.fair@synthesisenergy.com     For
the attention of: President and CEO









 

16.TERM AND TERMINATION

 

16.1Unless previously terminated in accordance with the terms of this Licence
Agreement, after the Effective date, this Licence Agreement shall remain in
place for a period of 25 years from the Effective Date (the Term). Should the
Project continue to operate beyond the Term, the Licensor agrees to allows the
Licencee to continue to operate Licencee’s project beyond the Term on the same
terms, without any additional Licence Fee being required to be paid by Licencee
to Licensor. In addition, Licensor agrees to continue to supply Technical
Services to the Licencee, in accordance with TSA. Confidentiality provisions
outlined in this Licence Agreement will continue to remain in force.

 



 Page 17 of 61

 



16.2The Licensee may immediately terminate this License Agreement where:

 

16.2.1the Licensor's parent company appoints an Administrator, has an
Administrator appointed to it, enters into Liquidation (voluntarily or not),
enters into Bankruptcy, or any equivalent state or condition; or

 

16.2.2the PGD, the TSA or the ESA is terminated due to an act, omission, breach
or default of the Licensor or its agents, officers, consultants or contractors
in respect of the obligations that the Licensor had under this License Agreement
in relation to the PGD, the TSA or the ESA.

 

16.3If the Licensor has

 

16.2.2without valid reason failed to diligently commence and proceed with the
PDP; or

 

16.2.3materially breached any provision of this License Agreement,

 

then the Licencee shall have the right to terminate this Licence Agreement by
giving the Licensor at least ninety (90) days prior written notice of the intent
to terminate. Said prior written notice shall specify the default in
performance. The Licensor shall (i) notify the Licencee within ten (10) days
after receiving the written notice that it can either cure the default in
performance within the ninety (90) days or if such default is not capable of
cure within said period then (ii) promptly arrange a meeting between the Parties
to discuss extension of the cure date. In the event the Parties cannot agree to
extend the cure date or the default is not cured by the mutually agreed extended
due date, then the Licencee can terminate the Licence Agreement on the extended
cure due date.

 

16.4If the Licencee has materially breached any provision of this Licence
Agreement, then the Licensor shall have the right to terminate this Licence
Agreement by giving the Licencee at least ninety (90) days prior written notice
of the intent to terminate. Said prior written notice shall specify the default
in performance. The Licencee shall (i) notify the Licensor within ten (10) days
after receiving the written notice that it can either cure the default in
performance within the ninety (90) days or if such default is not capable of
cure within said period then (ii) promptly arrange a meeting between the Parties
to discuss extension of the cure date. In the event the Parties cannot agree to
extend the cure date or the default is not cured by the mutually agreed extended
due date, then the Licensor can terminate the Licence Agreement on the extended
cure due date.

 



 Page 18 of 61

 



16.5The Licensor may immediately terminate this License Agreement where the
Licensee, the Licensee's parent company or ultimate parent company, appoints an
Administrator, has an Administrator appointed to it, enters into Liquidation
(voluntarily or not), enters into Bankruptcy, or any equivalent state or
condition.

 

16.6Subject to an event referenced in Section 16.2, or 22.2, and the Licensor is
unable to fulfil its obligations under this agreement, then the Licensor agrees
that the Licensee will be entitled to terminate this Agreement and be entitled
to a full, irrevocable, and unencumbered Licence for the duration of its Project
to use without any further payment by the Licensee to the Licensor under this
License Agreement.

 

16.7The Parties agree, that if an event of the nature referenced in Section
16.2.1 occurs and a third party acquires the Licensor, the Licensor's parent
company or ultimate parent company as a going concern, and such third party has
the financial and technical capability to perform the Licensor’s obligations
under this License Agreement or the PGD or the TSA or the ESA or the Parent
Company Guarantee (as applicable) and such third party agrees to assume and
perform the Licensor's obligations under the License Agreement, the PGD, the
ESA, the TSA or the Parent Company Guarantee (as applicable), then the Licensee
may (at its absolute discretion) elect to proceed with the License Agreement
notwithstanding the Licensor's default under Section 16.2.1, without prejudice
to any right of that the Licensee may have to claim compensation in respect of
the Licensor's default.

 

16.8After the effective date of any termination of this Licence Agreement,
neither Licencee nor Licensor shall have any further rights under this Licence
Agreement except that:

 

16.8.1such termination shall not relieve either Party of any obligation or
liability accrued hereunder prior to the effective date of such termination;

 

16.8.2such termination shall not affect in any way the then existing Licences,
rights and powers granted or agreed to be granted by, or obligations of the
Parties under Section 9 (Improvement and Development); and

 

16.8.3such termination shall not affect the obligations of the Parties under
Section 10 (Confidentiality and Non-Disclosure), Section 11 (Indemnification),
Section 19 (Publicity) and Section 23 (Dispute Settlement and Governing Law),
Section 15 (Notices) which shall all survive any termination or expiration of
this Licence Agreement.

 

For the avoidance of doubt Licencee’s obligations of confidentiality and
non-disclosure in relation to the SGT Technical Confidential Information shall
survive termination and continue in perpetuity.

 



 Page 19 of 61

 



16.9If the Licence is terminated for reason, other than that outlined in Section
16.2 or Section 22.2, by either Party for any reason prior to construction of
the Licenced Facility, the Licencee will return to the Licensor all copies of
the PDP and any other written materials related to the design, construction, and
operation of the Licenced Facility to Licensor Licence within thirty (30) days
of such termination.

 

17.PARTIES BOUND

 

17.1This Licence Agreement shall benefit and be binding upon the Parties hereto
and their respective successors and assigns; provided, however, that subject to
Section 17.2, neither Party shall assign any of the rights and privileges
granted or be relieved of its obligations hereunder without the prior written
consent of the other Party, such agreement not to be unreasonably withheld or
delayed.

 

18.EXPORT CONTROL REGULATIONS

 

The obligation of Licensor to provide SGT Technical Confidential Information as
well as the subsequent use, sale or any disposition of the products directly
produced by SGT may be subject to U.S. export control laws and regulations and
Licencee shall comply therewith in regard to any information or data furnished
by Licensor and with regard to such use, sale or disposition.

 

19.PUBLICITY

 

19.1Licensor and Licencee shall each be permitted to issue press releases or
otherwise publicise the fact that the Parties have entered into this Licence
Agreement and may describe the general nature of this Licence Agreement in any
publication, written or otherwise, provided, however, other than public
disclosure as required by law or relevant securities regulations, Licensor and
Licencee shall first mutually agree on the content of the subject matter
contained in any such publication. Licensor and Licencee shall also mutually
agree upon the content of releases of information available for public review or
inspection. Each of Licensor and Licencee agree to provide a minimum of 36
hours’ notice to the respective party of the entirety of the proposed wording of
any such publication or market release, and due regard and consideration will be
held by each Party to the other Party in relation to the inclusion of any
reasonably requested changes in any such publication or release.

 

19.2When Licencee discloses or mentions the SGT that is the subject matter of
this Licence Agreement in writing in any press release or other promotional
documentation, Licencee shall include “Licensed by Synthesis Energy Systems” in
said release or promotional documentation, unless otherwise approved by the
Licensor.

 



 Page 20 of 61

 



20.SEVERABILITY

 

No amendment to or modification of, any provision of this Licence Agreement will
be valid unless in writing and signed by an authorised representative of each of
the Parties.

 

21.ENTIRE AGREEMENT

 

This Licence Agreement represents the entire agreement between the Parties with
respect to its subject matter, and there are no other representations,
understandings or agreements between the Parties relative to such subject
matter. Notwithstanding the foregoing, neither Party shall be relieved of its
obligations with respect to any information subject to the provisions of any
confidentiality agreement entered into by the parties prior to the Effective
Date.



 

22.FORCE MAJEURE

 

22.1In the event that the performance of this Licence Agreement is directly
affected or that the Licence Agreement cannot be performed in accordance with
the agreed-upon terms and conditions due to a Force Majeure Event, the Party
affected by the Force Majeure Events shall do its utmost to reduce the damage,
delay and effects of the Force Majeure Event to the lowest extent, and:

 

22.1.1promptly notify the other Party of the situation resulting from such
events; and

 

22.1.2provide a detailed report on the Force Majeure Event together with a valid
document evidencing the reasons for which its obligations under this Licence
Agreement cannot be performed fully or partially or why performance must be
delayed, within fifteen (15) days of the occurrence of such Force Majeure Event.

 

Such documents shall be issued by the notary public organization or the Relevant
State Agencies at the location in which such Force Majeure Event occurred.

 

22.2Following receipt of the notice referenced in Section 22.1.1 the Parties
shall within a reasonable time hold discussions and consultations to decide
whether this Licence Agreement shall be terminated, whether the affected Party
shall be fully or partially exempted from the responsibility to perform this
Licence Agreement or whether the affected Party shall be given an extension of
the Term or the time period in which to perform the affected obligation.

 

22.3In the event of a Force Majeure event on the part of the Licensor that is
not able to rectified or remedied, the Licensor and Licencee agree that Licencee
will be entitled to, following written confirmation by Licencee to the Licensor,
to a full and unencumbered Licence and all SGT, SGT Technical Confidential
Information and related technology and Know-How being granted to it for
continuing use at the Project by the Project Company, without any further
payments becoming due and payable by Licencee to Licensor under this Agreement.

 



 Page 21 of 61

 



23.DISPUTE SETTLEMENT & GOVERNING LAW

 

23.1The Parties will attempt in good faith to resolve any actual or potential
action or claim arising out of or relating to this Licence Agreement promptly by
negotiations between the Chief Executive Officer (or equivalent) of the Parties
hereto who have authority to settle the actual or potential action or claim.

 

23.2The disputing party hereto shall give the other party written notice of the
dispute. Within fifteen (15) business days after receipt of said notice, the
receiving party shall submit to the other party a detailed written response. The
notice and response shall include (i) a statement of each party's position and a
summary of the evidence and arguments supporting its position; and (ii) the name
and title of the representative who will represent that party in the
negotiations. The representatives shall meet at a mutually acceptable time and
place within thirty (30) days of the date of the disputing party's notice and
thereafter as often as such representatives reasonably deem necessary to
exchange relevant information and to attempt to resolve the dispute.

 

23.3If the matter has not been resolved pursuant to Section 23.2 within sixty
(60) days of the disputing party's notice, or as the parties may otherwise
agree, or if any party hereto will not participate in such procedure, either
party may, by notice to the other party, advise that the dispute should be
resolved by arbitration in accordance with Section 23.4

 

23.4All disputes arising out of or in connection with this Licence Agreement
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce. Each party will appoint an arbitrator within thirty (30)
days of a request to initiate arbitration who will then jointly appoint a third
arbitrator within thirty (30) days of the date of the appointment of the second
arbitrator, to act as Chairman of the Tribunal. Arbitrators not appointed within
the time limits set forth in this Section 23.4 will be appointed by the
Secretary General of the Chairman of ICC. The parties agree the chosen language
will be English and the arbitration is to take place in Brisbane, Australia.

 

23.5If Licensor reasonably believes that Licencee is using SGT Technical
Confidential Information or any other data, trade secrets, technical
information, Know-How, or other proprietary information accessed hereunder by
Licencee, unlawfully or is treating the same in a manner which could compromise
its proprietary value, or if Licensor reasonably believes Licencee is not
complying with Section 17 (Parties Bound) or Section 18 (Export Control
Regulations), then actions under Sections 23.2, 23.3 and 23.4 are able to
immediately commence.

 



 Page 22 of 61

 



23.6This Section 23 shall survive the termination or expiration of this Licence
Agreement and remain in force so long as there remain outstanding rights or
obligations of either Party subject to dispute resolution.

 

23.7This Licence Agreement is governed by the laws of Queensland, Australia.

 

24.GENERAL

 

24.1No relaxation, forbearance, delay or indulgence by either Party in enforcing
any term or condition of this Licence Agreement, or the granting of time by
either Party to the other, shall prejudice, affect or restrict the rights and
powers of that Party, nor shall any waiver by either Party of any breach of this
Licence Agreement operate as a waiver of, or in relation to, any subsequent or
continuing breach of it.

 

24.2If any part of this Licence Agreement shall be found to be invalid all the
remaining parts shall remain valid.

 

24.3No Party hereto will be entitled to make commitments on behalf of or bind
any other Party other than those acts that are expressly authorised under this
Licence Agreement. Nothing in this Licence Agreement will be construed to
authorise any Party to act as an agent for any other Party or to hold itself out
as having the authority or right to assume, create, or undertake any obligations
of any kind whatsoever, express or implied, on behalf of or in the name of any
other Party without the express prior written consent of the other Party.

 

24.4The Parties hereby acknowledge and agree that the Parties, and shall ensure
the officers and employees of the Parties, will observe in a strict manner all
applicable laws including all anti-corruption regulations, and have not made and
will not make directly or indirectly, any payment or present any valuable gifts
to any government officials for the purpose of obtaining or retaining business.

 

24.5An act of disclosure of SGT Technical Confidential Information shall not be
considered as an act of granting a Licence or right to such information (whether
to the Licencee, its Affiliates) unless otherwise expressly agreed hereunder.

 

24.6This Licence Agreement may be executed in any number of counterparts and all
of those counterparts taken together constitute one and the same instrument.

 



 Page 23 of 61

 



24.7No amendment or other variation of this Licence Agreement is effective
unless it is in writing dated, expressly refers to this Licence Agreement and
signed by a duly authorised representative of each party.

 

24.8If the whole or any part of a Section of this Licence Agreement is held to
be void, unenforceable or illegal by any court of competent jurisdiction:

 

24.8.1it must be read down to such extent as may be necessary to ensure that it
is not illegal, invalid or unenforceable and as may be reasonable in all the
circumstances so as to give it a valid operation; and

 

24.8.2if the provision or part thereof cannot be so read down, it must be
severed without affecting the validity and enforceability of the remaining
provisions of this Licence Agreement.

 

25.Survival

 

25.1The Parties agree Clauses 10, 11, 12 and 14 survive the expiry or earlier
termination of this License Agreement.





 

26.Parent Company Guarantee

 

26.1The Parent Company Guarantee is located in Appendix G and shall be signed
concurrently with this Agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Licence Agreement to be
executed by their duly authorized representatives on the dates hereinafter
indicated.

 

 

 

SIGNED by Licensor

SEST Australia Pty Ltd

 



 



/s/ Chris Raczkowski /s/ Kerry Parker Chris Raczkowski Kerry Parker Director
Director / Secretary Date May 10, 2017  

 

 Page 24 of 61

 

    SIGNED by Licencee Australian Future Energy Pty Ltd         /s/ Edek Choros
/s/ Richard Barker Edek Choros Richard Barker Director Director / Secretary Date
May 10, 2017  



 

 

 

 

 



 Page 25 of 61

 

APPENDIX A
DEFINITIONS AND INTERPRETATION

 

 

 

DEFINITION

 

Acceptable Contractor

Means a contractor experienced in constructing gasification facilities, working
under the direction of capable and experienced project management

 

AFE

Australian Future Energy Pty Ltd can 168 160 067

 

Affiliate

Means any person or entity that owns or Controls, is owned or Controlled by or
is under common ownership or Control with a Party.

 

Basis for Design

Means the document that sets forth the required mutually agreed battery limit
SGT design parameters necessary to start and complete the PDP for the Licenced
Facility.

 

Change in Law

Means:

 

a) the enactment, adoption, promulgation, modification or repeal of any law,
after the Effective Date;

 

b) the imposition of any condition on the issuing of or renewal of or change to
any government approval after the Effective Date; and

 

c) the failure by any relevant government authority to issue or renew any
government approval, provided such failure was not caused or contributed to by
the Licensor.

 

Control

Means in relation to a company the ability to exercise, or direct the exercise
of, greater than half of the voting power at any meeting of the shareholders or
board of directors of that company (and "Controls" and "Controlled" shall be
construed accordingly)

 

Default Rate

Means a rate equivalent to 2% per annum above the Bank Bill Swap (BBSW)
Reference Rate for Australian Dollars, for the relevant period displayed on the
Reuters screen.  If that rate ceases to be available, then the rate will be such
other most comparable rate as agreed by the parties, acting in good faith from
time to time

 

Dry Net Syngas The amount of syngas containing Carbon Monoxide (CO), Hydrogen
(H2), and Methane (CH4) generated by the SGT at the Licenced Facility from the
overhead of the syngas scrubber.



 

 Page 26 of 61

 



Effective Date

Means the date when this Licence Agreement shall come into force as specified in
Section 2

 

Equipment Supply Agreement or ESA

Means the Equipment Supply Agreement to be entered into between Licencee and
Licensor

 

Final Investment Decision

Means the date the Project receives authorization from the Project Owners for
full development of the Project to commence, and where the Licensee is satisfied
that the following items have been adequately addressed to the satisfaction of
the Licensee :

 

a) the Licensee being able to secure a suitable location and all related and
required approvals (Governmental and otherwise) to allow for the construction
and development of the Licensee’s Project to be able to proceed, to the
satisfaction of the Licensee;

 

b)       the Licensee being able to secure all required environmental approvals,
permits and the like (Governmental and otherwise) to allow for the construction
and development of the Licensee’s Project to be able to proceed, to the
satisfaction of the Licensee;

 

c)       the Licensee being able to secure a suitable and appropriate supply of
coal, for utilisation in its proposed Project, having regard to the technical
specifications and related parameters of the proposed coal supply, and the
proposed financial and commercial terms of such proposed coal supply, to the
satisfaction of the Licencee;

 

d)       the Licensee being able to secure all required product offtake
arrangements to support the Licensee’s financing requirements for the Project,
to allow for the construction and development of the Licensee’s Project to be
able to proceed, to the satisfaction of the Licensee;

 

e)       the Licensee being able to secure a suitable and appropriate source of
equity and / or project finance funding for the development of its proposed
Project, having regard to the proposed financial, commercial and security terms
of such proposed equity and / or project finance funding, to the satisfaction of
the Licensee;

 

f)       the Licensee being able to secure, all other related technology and
License Agreements and arrangements required for the development of the final
Project selected by Licensee, and that the proposed financial and commercial
terms for the supply of all such related technology and License Agreements and
arrangements are suitable and appropriate, to the satisfaction of the Licensee;

 

g)       the Licensee being satisfied, to the satisfaction of the Licensee, that
is has been able to secure all appropriate supply and construction agreements
and related contracts, with related technical, financial, and commercial terms
that are suitable and appropriate for the proposed Project, to the satisfaction
of the Licensee;

 

h)        parties have executed the PGD;

 

i)        parties have executed the TSA; and

 

j)        parties have executed the ESA.

 

 

 Page 27 of 61

 



    Force Majeure Event

Means an event or circumstance, or combination of events or circumstances,
which:

 

a) is beyond the reasonable control of the party affected (Affected Party);

 

b) causes or results in default or delay in the performance by the Affected
Party of any of its obligations under this Licence Agreement;

 

c) is without the fault or negligence of the Affected Party or its employees,
officers, contractors, and consultants; and

 

d) the Affected Party could not reasonably have been expected to have prevented,
avoided or overcome by exercising a standard of skill, care and diligence
consistent with that of a prudent, competent and experienced person in the
circumstances,

 

provided that such event or circumstance is limited to the following:

 

e) act of terrorism;

 

f) riot, war, invasion, act of foreign enemies, hostilities (whether war be
declared or not), civil war, rebellion, revolution, insurrection of military or
usurped power, requisition or compulsory acquisition by any government entity of
any part of the site;

 

g) ionising radiation or contamination, radio activity from any nuclear fuel or
from any nuclear waste from the combustion of nuclear fuel, radioactive toxic
explosive or other hazardous properties of any explosive assembly or nuclear
component;

 

h) strikes at national level or industrial matters at a national level, or
strike or industrial matters by personnel not employed or otherwise engaged by
the Affected Party, its subcontractors or its suppliers and which affect an
essential portion of the Affected Party's obligations but excluding any
industrial matter which is specific to the performance of the PDP or this
Licence Agreement;

 

(i) an act of God, earthquake, lightning, cyclone, tsunami, fire emanating from
outside the site, explosion, flood, landslide, drought or meteor, but excluding
weather conditions regardless of severity;

 

(j) act of public enemy, sabotage, malicious damage, civil unrest or acts of
piracy; and

 

(k) an embargo,

 

but does not include:

 

a) mechanical or electrical breakdown or failure of SGT Proprietary Equipment;

 

b) an event or circumstance caused by an act or omission of the Affected Party;

 

c) financial hardship or a lack of, or an inability to use, money or available
funds for any reason;

 

d) failure of a supplier to supply goods or services to the Licensor under the
relevant supply agreement unless the failure to do so is an Force Majeure Event
affecting that supplier.



 

 

 Page 28 of 61

 



Guarantee Test Means a test performed at the Licenced Facility to determine the
measured performance of the plant as described in the Performance Guarantee
Deed.     GTI

Means the Gas Technology Institute, an Illinois non-profit corporation 

 

Intellectual Property Rights

Means all intellectual property and industrial protection rights conferred by
law, at common law or in equity and subsisting anywhere in the world including:

 

a) any:

 

(i) copyright;

 

(ii) inventions (including patents, innovation patents and utility models);

 

(iii) confidential information, trade secrets, technical data and know-how,
whether or not confidential and in whatever form held, including formulae,
design specifications, drawings, data, manuals and instructions;

 

(iv) designs;

 

(v) trademarks and service marks; and

 

(vi) circuit layout designs, topography rights and rights in databases,

 

whether or not any of these is registered, registrable or patentable;

 

(b)       any similar rights resulting from intellectual activity in the
industrial, commercial, scientific, literary or artistic fields which subsist
now or in the future;

 

(c)       any applications and the right to apply for registration of any of the
above; and

 

(d)       any rights or action against any third party in connection with the
intellectual property rights included in paragraphs (a) to (c), whether arising
before, on or after the Effective Date.

 

 

 Page 29 of 61

 



Know-How





 

Means all technical information, whether patentable or not and whether the
subject of a patent or any application therefor, including trade secrets,
pertaining to Licensor’s proprietary SGT including theses, designs, drawings,
blueprints, specifications, test data, charts, process models, fabrication
techniques, materials of construction, and formulations, graphs, operating and
test procedures, shop practices and instruction or operations manuals and
refinements thereto developed by Licensor

 





Licence Agreement

Means this Licence Agreement and each of its appendices.

 

Licenced Capacity

Means the total amount of Dry Net Syngas documented in the finalized Basis for
Design of the PDP.

 

Licenced Facility

Means the facility designed, built and operated to produce the Licenced Capacity
Dry Net Syngas to be built by the Licencee at the designated location of the
Project.  This Licence Agreement is non-transferable to alternate sites

 

Licence Fee

Means the Licence Fee set out in Section 5

 

Licencee

AFE or Project Company

 

Licensor

SESTA

 

Parent Company Guarantee

Means the parent company guarantee from the Guarantor in the form specified in
Appendix G. 

 

 



 Page 30 of 61

 



PDP Means the Process Design Package prepared by the Licensor for the Licenced
Facility which conveys the necessary SGT process design information required for
a qualified engineering company to complete a detailed facility design.  The
scope of which is provided in detail in Appendix C     PDP Fee Means the fee
required to complete the PDP, set out in Section 5.     Project

The final project selected for development and construction by the Project
Owners at Final Investment Decision.

 

Project Company

The subsidiary company of AFE that will be the company that will ultimately own
and develop the Project and which will hold the Licence.

 

Project Owners

AFE or Project Company 

 

SES SEST Australia Pty Ltd     SGT

Means a proprietary process involving conversion of coal to synthetic gas
“syngas” by reaction of Coal with air or oxygen with the addition of steam,
carbon dioxide or other diluents gases in a proprietary fluidized bed reactor
system

 

SGT Proprietary Equipment

Means the proprietary equipment to be provided by SES, or their subcontractor,
partner, or Affiliate.  The proprietary equipment is outlined in Appendix D.

 

SGT Technical Confidential Information

Shall mean patent rights and Know-How as well as trade secrets, secret processes
and etc., including but not limited to processes, data, formulae, material
balance, control logic, programs, manuals, designs, sketches, photographs,
plans, drawings, specifications, reports, studies, findings, non-patented
inventions and ideas, any data relating to a patent that is not disclosed in a
granted patent, and other information relating to the production, engineering,
whenever provided by Licensor (or its Affiliates), and includes the PDP. 

 

Technical Services

Means the technical services to be performed by the Licensor under a separate
Technical Services Agreement between the Licencee and the Licensor.

 

TSA Technical Services Agreement that is the subject of Section 4.3    



 Page 31 of 61

 





INTERPRETATION

 

1.Section and Appendix headings do not affect the interpretation of this Licence
Agreement. A reference to a Recital, Section or Appendix is to a Recital,
Section or Appendix to this Licence Agreement, unless otherwise indicated.

 

2.A reference to a law is a reference to it as it is in force for the time
being, taking account of any amendment, re-enactment and includes any
subordinate legislation for the time being in force made under it.

 

3.Writing or written includes email.

 

4.Words in the singular include the plural and in the plural include the
singular.

 

5.A reference to one gender includes a reference to the other gender.

 

6.Any phrase introduced by the terms “including”, “include”, "includes" or any
similar expression shall be construed as illustrative and the words following
any of those terms shall not limit the sense of the words preceding those terms.

 

7.A reference to this Licence Agreement or another instrument includes any
variation or replacement of either of them.

 

8.A reference to a statute, ordinance, code or other law includes regulations
and other instruments under it and consolidations, amendments, re-enactments or
replacements of any of them.

 

9.If a period of time is specified and dates from a given day or the day of an
actual event, it is to be calculated exclusive of that day.

 

10.A reference to a day is to be interpreted as the period of time commencing at
midnight and ending 24 hours later.

 

11.If a day on which any act, matter or thing is to be done under this Licence
Agreement is a Saturday, a Sunday or a public holiday in Brisbane, the act,
matter or thing must be done on the next business day.

 

12.A reference to an Appendix or schedule is a reference to an appendix or
schedule to this Licence Agreement.

 

13.Where an expression is defined, another part of speech or grammatical form of
that expression has a corresponding meaning.

 

14.Words denoting individuals or persons include corporations, partnerships,
joint ventures, unincorporated associations or governmental instrumentalities
and vice versa.

 

 Page 32 of 61

 



15.The Licencee is not required to incur any cost or expense before enforcing
any indemnity contained in this Licence Agreement.

 

16.Where a right or remedy is conferred on the Licencee under this Licence
Agreement, that right or remedy is in addition to, and not in substitution of,
any other right or remedy conferred on the Licencee under this Licence Agreement
or otherwise according to law.

 

17.The term "may" when used in the context of a power or right exercisable by
the Licencee means that the Licencee can exercise that right or power in its
absolute and unfettered discretion and the Licencee has no obligation to the
Licensor to do so.

 

(v)references to the word "parties" means both the Licensor and the Licencee and
the word "party" means one of them; and

 

 

 

 

 



 Page 33 of 61

 

APPENDIX B


NOT USED

 

 

 

 



 Page 34 of 61

 





APPENDIX C


PROCESS DESIGN PACKAGE (PDP) SERVICES AND SCOPE OF WORK

 

Unless otherwise provided, capitalised terms in this Appendix C follow the
definitions applicable to the main body of the Technology Licence Agreement.
References to sections shall be to sections of this Appendix unless otherwise
stated.

 

Once a completed Basis for Design has been mutually agreed, the PDP Package will
be prepared and will include the following deliverables:

 

Prior to the commencement of the PDP, the Basis for Design must be developed and
agreed upon.

 

Basis for Design Development

 

1.Prior to Licensor beginning preparation of the PDP, Licencee will, in
consultation with Licensor, furnish complete data with respect to Licencee’s
design basis, including product requirements and available auxiliary services to
be used as the basis for the PDP.

 

2.The PDP design shall be based on the parameters of the Design Basis coal,
which Licencee shall provide to Licensor. Licencee shall supply to Licensor the
required analytical data needed in order to perform the PDP which includes but
is not limited to:

 

a.Ultimate analysis

 

b.Proximate analysis

 

c.Equilibrium or inherent moisture content

 

d.Heating value (as received and dry basis)

 

e.HGI (Hardgrove grindability index)

 

f.Ash analysis

 

g.Ash fusion temperatures, reducing environment

 

h.Classification (lignite, sub-bituminous, bituminous, anthracite)

 



If any such information is not available on the design coal, Licensor shall
contract with Licencee to ship coal to a laboratory facility designated by
Licensor in order to complete and conduct such analysis.

 

3.Licensor will prepare a Basis of Design for the SGT System which includes
information for both Normal Operating Conditions and the Design Conditions for
customer’s the Licencee's review.



 

4.The Basis for Design specifies the utilities and energy battery limits,
namely:

 

·Cooling water temperature (inlet/outlet), pressure (inlet/outlet)

 

·Fresh water, soft water, de-oxygen water, de-mineralized water

 

·Steam temperature and pressure

 

 Page 35 of 61

 



·Compressed air (instrument air, plant air) temperature, pressure, dew point,
oil content

 

·Nitrogen and Oxygen temperature, pressure, purity

 

·Fuel gas temperature, pressure, heat value, composition

 

·Heat carrier composition, heat value, boiling point, thermodynamic properties.

 

5.Normal Operating Condition (NOC) is defined as the conditions based on the
Design Coal to which the PDP design will be optimized for performance. This is
the operating case normally expected for the SGT System.

 

6.Design Conditions (DC) is defined as a set of conditions that include the set
of conditions or range of conditions with margins that the plant design must be
capable of meeting.

 

7.Licensor shall include the following information for both the NOC and DC:

 

·Flow rates, temperatures, and pressure of coal feed and oxygen streams
(including oxygen purity).

 

·Flow rates of internal SGT streams including steam, nitrogen,
fluidizing/transport gas.

 

·Gasifier operating temperature and pressure ranges.

 

·Nominal production rate of syngas.

 

8.Licencee supplies the PDP Design Basis conditions for, including but not
limited to, the following:

 

·Site conditions – ambient, geological considerations, special zones such as
earthquake, or flooding, wind loading, dust loading, other site factors.

 

·Product and by-products spec - raw syngas composition, Ash/Char, steam
generated in the SGT System.

 

·Utilities – cooling water, demineralized water, steam, power, etc.

 

·Waste disposal requirements for solids and liquids.

 



Block Flow Diagram

 

The Block Flow Diagram illustrates the key areas and overall process flow of
SES’ gasification technology and defines the PDP scope and battery limits of
SES’ proprietary technology.

 

Process Descriptions

 

Detailed process descriptions will be provided in the PDP. This will include
description of processes, describing the flow process of material in the
equipment in sequence, and describe where the separated material or resulting
product goes.

 

Heat & Material Balance

 

The Heat & Material Balance will be provided, corresponding to the stream number
in the PFD for the NOC case. The Heat & Material Balance shall include the
following information:

 

a.Stream number

 

b.Stream name

 



 Page 36 of 61

 



c.Stream composition

 

d.Total mass flow and molar flow

 

e.Normal operation pressure

 

f.Normal operation temperature

 

g.Density of fluid at operation condition

 

h.Molecular weight

 

i.Bulk density of solids

 

j.Moisture content in solids

 

A DC case summary will also be provided for equipment and plant design. This
summary will provide the minimum (if significantly lower than NOC case) and the
maximum flow conditions for major process streams. This will not be a consistent
set of operating conditions, but the summarized information from multiple design
cases which are considered proprietary.

 

Process Flow Diagrams

 

The following information shall be included in the PFDs:

 

a.Process flow scheme including all major lines required for start-up, normal
and abnormal condition and shutdown/turndown modes;

 

b.Item number, service name of all equipment;

 

c.Outline of equipment to indicate equipment type (Type of Heat Exchangers,
Pumps, Compressors, etc.);

 

d.Stream number for normally operating lines and utility streams; the stream
number shall be referred to by Heat and Material Balance with stream properties.

 

 

Utility Flow Diagram

 

The Utility Flow diagram will depict the utilities at SES’ battery limits.
Further details are provided in the Utility Summary.

 

Utility Summary

 

The Utility summary will provide specifications of utilities at SES’ battery
limits. The following lists utility consumptions that correspond to the NOC case
HMB and DC case summary:

a.Water: Applications, temperature, pressure, flow rate of circulation cooling
water, circulating hot water, fresh water, soft water, de-oxygen water,
de-mineralized water, and boiler feed water

 

b.Steam: Applications, temperature, pressure, and flow rate

 

c.Nitrogen: Applications, temperature, pressure, and consumption

 

d.Compressed air (instrument air and plant air): Applications, temperature,
pressure, and consumption

 

e.Oxygen: Applications, temperature, pressure, and consumption

 

f.Carbon dioxide: Application, temperature, pressure, and consumption

 

g.Fuel gas: Specifications, applications, and consumption of fuel gas as
necessary

 

h.Coke: Application, consumption

 

i.Refrigeration: Applications, parameters, and consumption

 

j.Power: Applications, consumption

 

Specific equipment and process areas will provide further detail as to the
utility requirements on the application data sheets.

 



 Page 37 of 61

 



Emissions & Effluent Summary

 

The Effluent and Emission Summary is a description of estimated waste emissions
include source, temperature, pressure, discharge quantity, and content of major
effluents and emissions, discharging frequency, as well as recommended treating
methods for waste gas, waste water and solids.

 

Flare Load Summary

 

A Flare Load Summary will be compiled and included in the PDP. This will include
additional design guidelines for the flare system, including location, capacity
and related parameters.

 

Piping & Instrumentation Diagrams

 

Piping and Instrument Diagrams (P&IDs) will indicate process equipment and
location number, name in P&ID, material selection, and design conditions;
nominal diameter, material selection and special requirements for main pipes
(including main process pipes, start-up and shutdown pipes, safety venting
system pipes, utility material pipes) and valves; safety venting valves; main
control and interlock loops.

 

Sampling & Analyses

 

The PDP will include a table of samples to be analyzed; including list of the
name, sampling location, analyzing frequency (start-up/normal operation),
analytical methods of materials to be analyzed for normal operation and good
quality of products. Laboratory equipment list of SES gasification technology
shall be recommended.

 

Safety System Logic

 

The design philosophy of the Safety Instrumented System (SIS) interlock and
Distributed Control System (DCS) interlocks will be described here. Some aspects
of the Safety System design (specific trip points, automated/permissive control
features, etc.) will be reviewed with the owner’s EPC concurrent with or
immediately after detail design completion.

 

List of Interlock Actions for Gasifier

 

A table of SIS and DCS interlocks that will list automated and permissive
controls that defines alarm and other instrumentation limits, and resulting
actions to maintain safe process operation, within the recommended guidelines of
key parameters. Note that general DCS alarms and control requirements are
provided by the EPC.

 

Material Selection Drawing

 

The Material Selection Drawing includes metallurgical recommendations and
guidelines for certain equipment, piping, and valves overlaid onto a set of the
PFDs.

 

Instrument Design Basis

 

The Instrumentation Design Basis will provide the following:

a.General requirement for electrical equipment and circuits for instrumentation
and controls

 

b.Specifications for instrument transmission signal.

 

c.Description of safety design for instrument system.

 



Equipment List

 

The Equipment List will tabulate equipment numbers and corresponding equipment
names. This will function as an index for the provided equipment datasheets (no
additional engineering requirements are defined on this document).

 



 Page 38 of 61

 

Equipment Datasheets

 

Specific Equipment Datasheets for major vessels, machinery and components within
the Licence scope. Applicable Codes & Standards, service conditions, utility
requirements, design and operating parameters and other engineering requirements
are defined on the equipment sketch, along with interface locations, internal
configuration, orientations and key dimensions.



 

Package Equipment Specifications

 

This section includes certain equipment packages and assemblies for process
components within the Licence scope. Service conditions, utility requirements,
design and operating parameters and other engineering requirements are defined,
along with interface locations, orientations and key dimensions.

 

Piping Design Basis

 

The Piping Design Basis includes general guidelines for gasification plant and
piping layout.



 

Piping Service Index

 

A Piping Service Index / Line List will include a list of class, pipe material,
design pressure at specific temperature, pressure rating and flange facing, and
corrosion allowance of piping for various services.

 

Process Safety Valve List

 

A Process Safety Valve List will be included to define the specialized valves
within the PDP battery limits and provide the main design and operating
parameters.

 

Gasification Island Plot Plan

 

The Gasification Island Plot Plan suggests equipment layout locations and
orientations. Plot Plans shall include relative equipment placement, approximate
footprints of key equipment, main pipe racks, roadways and building, other
special requirements, and compulsory rules.

 

Health, Safety & Environmental

 

The Health, Safety & Environmental (HSE) section provides a description of HSE
protection for SES’ PDP performance scope. This will include a list of major
potential hazards and the safety mechanism used to control them.

HAZOP participation is possible after key elements (P&IDs, etc) of the process
design are complete. As necessary, results from the HAZOP will be incorporated
in this section.

 

Area Classification Drawing

 

An Area Classification Drawing will be provided to define typical boundaries
around the process area per applicable industry Codes & Standards.

 



Operation Guidelines

 

Process & Operating Guidelines will include:

a.Introduce key aspects and performance of the process

 

b.Start-up, shut-down, and NOC preparation procedures: Steps and salient points.

 

c.Describe main processes control requirements, including control principle of
start-up, shutdown, and emergency shutdown.

 



 Page 39 of 61

 



d.Critical operating variables and controls, relating to performance and product
quality

 

e.Principles of incidents handling: Salient points of measures and steps adopted
to deal with possible emergency incidents.

 

f.General refractory curing requirements

 

g.Equipment check and maintenance for SES supplied equipment: Describe the
methods regarding check and maintenance of proprietary or Licenced equipment
including main maintenance points, and safety precautions.

 

 

Recommended Vendors

 

A list of recommended vendors for non-proprietary equipment within the scope of
the PDP and Licence will be provided.

 

This is a preliminary scope of work and services for the PDP only. Upon
agreement and completion of the Basis of Design, the Parties shall mutually
agree upon and finalize the complete PDP Services and Scope of Work. The PDP and
the schedule for the PDP will not begin until the Basis for Design is approved
in writing by the authorized representatives of both Parties.

 

 

 



 Page 40 of 61

 

APPENDIX D


EQUIPMENT SUPPLY OUTLINE

 

Unless otherwise provided, capitalised terms in this Appendix D follow the
definitions applicable to the main body of the Licence Agreement. References to
Sections shall be to Sections of this Appendix unless otherwise stated.

 

1.SES will provide key proprietary equipment pieces to assure that they are
designed and fabricated with the most up-to-date technical design information
and with careful attention to critical details. SES’ primary goal is to assure
that all current operating and design experience known to SES is properly
included in these key equipment pieces so that Licencee’s plant will minimize
its time to mature operation and experience the highest availability and
operability.

 

2.Equipment to be supplied by SES will include:

 

a)Feed Hoppers and Valves

 

b)Screw Feeders

 

c)Gasifier including internals, with refractory specifications and installation
procedures

 

d)Heat recovery steam generator and its associated steam drum

 

e)Primary and secondary cyclones, including dip legs and refractory

 

f)High temperature ash cooler and screw

 

g)Ash hoppers and Valves

 

h)Low temperature ash cooler

 

i)High efficiency cyclone

 

j)The syngas filter

 

k)Fines handling hoppers and valves

 

l)Syngas Scrubber

 

3.Pricing, terms and conditions for the supply of each item, including schedule
and warranties, will be developed during the Process Design Package work as
design information for each becomes available. These terms and conditions will
be comparable to those of other equipment pieces and will be developed and
agreed by both Parties in consultation with Licencee.

 



 

NOTE : This Appendix D is the general form of the SGT Proprietary Equipment
Supply Agreement that has been confirmed at the Effective Date. The final
version of the SGT Proprietary Equipment Supply Agreement will be negotiated and
agreed in good faith between Licensor and Licencee prior to being executed by
both Parties.

 

 

 



 Page 41 of 61

 

APPENDIX E


ANNUAL REPORTING STATEMENT

 

 

LICENCEE: _______________________________________________

 

Location: ______________________________________________

 

Period: ________________________________________________

 

From: ____________________________________________

 

To: ______________________________________________

 

Days: ____________________________________________

 

Output for Period (CO+H2+CH4)

 

Total: __________________________________________ Nm3

 

Daily Average: ___________________________________Nm3/Day

 

Excess Output (CO+H2+CH4)

 

Licenced Capacity: _________________________________Nm3/Day

 

Excess Capacity: __________________________________Nm3/Day

 

Input for Period

 

Coal Consumption: __________________________________ Million BTU/Day

 

Oxygen Consumption: _______________________________ TPD

 

Gasifier Operating Parameters

 

Temperature: _________________________ Average °C

Pressure: ____________________________ Barg

 

Average Syngas Composition vol%

 

CO ______________ H2 _____________ CH4 _____________

 

CO2 _____________ H2O ___________ N2 ______________

 

H2S ______________ COS ___________ NH3 _____________

 

HCN ______________ Other __________

 



NOTE : This Appendix E is the general form of the Annual Reporting Statement
that has been confirmed at the Effective Date. The final version of the Annual
Reporting Statement will be negotiated and agreed in good faith between Licensor
and Licencee as required.

 



 Page 42 of 61

 



APPENDIX F


PROCESS GUARANTEE DEED

 

NOTE : This Appendix F is the general form of the Process Guarantee Deed that
has been confirmed at the Effective Date. The final version of the Process
Guarantee Deed will be negotiated and agreed in good faith between Licensor and
Licencee prior to being executed by both Parties.

 

This Process Guarantee Deed (“Process Guarantee Deed”) is made and entered into
as of [XXXXX, 201X] by and between :

 

·SEST Australia Pty Ltd, a company incorporated under the laws of Queensland,
Australia and having its registered office at c/- Crowe Horwarth, Level 16, 120
Edward Street, Brisbane, Qld, 4000 (ACN 618 743 258) (Licensor); and

 

·Australian Future Energy Pty Ltd, a company incorporated in accordance with the
laws of Queensland, Australia and having its principal place of business at
Level 10, 10 Market Street Brisbane, Qld, 4000 (GPO Box 3288, Brisbane, Qld
4001) (ACN 168 160 067)

 

RECITALS

 

Whereas, Licensor and Licencee have entered into a Licence Agreement with an
Effective Date of 10 May 2017.

 

Whereas, Licensor and Licencee have also entered into a Technical Services
Agreement under which Licensor will provide, or arrange to provide, Licencee
with additional technical services relating to the design, construction,
operation and maintenance of the Licenced Facility during the process design,
commissioning, and on-going operation of the Licenced Facility; and

 

Whereas, Licensor understands that Licencee will enter into a contract with a
Contractor for the detailed design and construction of the Licenced Facility;

 

Therefore, in consideration of the promises and mutual promises contained herein
and other good and valuable consideration, receipt of which is hereby
acknowledged by both parties, the parties do hereby agree as follows:

 

ARTICLE 1. DEFINITIONS

 

1.1Except as otherwise expressly provided in this Process Guarantee Deed, the
capitalized terms in this Process Guarantee Deed (i) shall have the meaning
defined in the Licence Agreement for all purposes of this Process Guarantee Deed
or (ii) shall refer to the corresponding Paragraph of this Process Guarantee
Deed.

 



 Page 43 of 61

 



1.2"Contractor" means a contractor engaged by the Licencee for the detailed
design, procurement and construction of the Licenced Facility.

 

1.3“Design Conditions” shall represent individual conditions as set forth in the
Basis for Design of the Process Design Package which must be met by the various
items of process equipment to provide engineering margins and to satisfy the
requirements of variations in feedstock and other conditions.

 

1.4“Mechanical Performance” shall mean the ability of Licenced Facility to be
capable of continuous operation at any of the conditions specified in the Basis
for Design of the Process Design Package.

 

1.5“Normal Operating Conditions” shall represent a consistent set of data and
conditions for the expected Licenced Facility operation as set forth in the
Basis for Design of the Process Design Package, and shall serve as the basis for
the Guarantee Test.

 

1.6“Licensor Performance Guarantee Responsibility” shall mean design data and
process information furnished by Licensor in the Process Design Package, design
drawings prepared by the Authorized Contractor and approved in writing by
Licensor for the purposes of conformance to Licensor’s design information, and
process design modifications specified in writing by Licensor. [

 

1.7"Start Up Date" [to be inserted]

 

ARTICLE 2. PROCESS GUARANTEE

 

2.1When the Licensed Facility is operated within the limits specified in the
Process Design Package including the Basis for Design of the Process Design
Package, and when the Coal feedstock has the chemical analysis and physical
characteristics specified in the Normal Operating Conditions, and subject to the
qualifications set forth in Paragraph 3.1, Licensor guarantees the Licensed
Facility will meet each of the Performance Guarantees as detailed below :

 

a)Coal consumed in the gasification reaction will not be in excess of [XXX]
kilograms per normal cubic meter (NCM) of hydrogen plus carbon monoxide plus
methane produced using the SGT;

 

b)Pure oxygen consumed in the gasification reaction will not be in excess of
[XXX] NCM of oxygen per NCM of hydrogen plus carbon monoxide plus methane
produced using the SGT;

 

 Page 44 of 61

 



c)Synthesis Gas containing at least [XXX] NCM per hour (measured at the Syngas
Scrubber Overheads) of hydrogen plus carbon monoxide plus methane will be
produced using the SGT, exclusive of process leaks and losses to water or other
liquids;

 

d)Synthesis Gas will be supplied at Syngas Scrubber Overheads at a minimum
pressure of [XX] barg when producing the Synthesis Gas flowrate noted in dot
point (c) above;

 

e)***

 

ARTICLE 3. QUALIFICATIONS

 

3.1The foregoing guarantee by Licensor is made subject to the following
qualifications:

 

§The Licenced Facility is designed, operated, engineered and constructed in
accordance with the Process Design Package, including the Basis for Design of
the Process Design Package.

 

§Licencee has purchased the SGT Proprietary Equipment defined in Appendix D from
the Licensor, unless approved by Licensor to purchase from another vendor.

 

§The Licencee follows the specifications and requirements for all other
equipment and materials required which are listed in SGT Proprietary Equipment
and required to meet the Performance Guarantees.

 

§The detailed design from which the Licenced Facility is constructed which
affect the process performance of the Licenced Facility has been performed by a
competent engineering company to general industry acceptable standards.

 

§For guarantee purposes, adjustment of the guaranteed performance figures listed
in Paragraph 2.1 shall be made with respect to any deviation from the Basis for
Design of the Process Design Package, including without limitation any deviation
in the [utilities] supplied or in the properties of the [feedstock feed] to the
gasifier actually used in the Guarantee Test by using Licensor’s usual
calculation procedures and correlations and as agreed by Licencee.

 

§The allowable tolerances for precision of measurement shall for all purposes of
this Process Guarantee Deed be determined in accordance with reasonable methods
and tolerances and generally accepted practices. No Performance Liquidated
Damages are payable to Licencee unless the actual measurements taken during the
Guarantee Test fall outside this tolerance.

 



 Page 45 of 61



*** This information has been omitted in reliance upon Rule 406 under the
Securities Act of 1933, as amended, Rule 24b-2 under the Securities Exchange Act
of 1934, as amended, the Freedom of Information Act, 5 U.S.C. § 552 and the
rules promulgated thereunder, and has been filed separately with the Securities
and Exchange Commission.



 

ARTICLE 4. GUARANTEE TEST

 

4.1Licencee shall advise Licensor in writing approximately 90 days prior to the
expected date of the Mechanical Completion of the Licenced Facility to allow
Licensor representative(s) an opportunity to review the Licenced Facility and
advise Licencee of [any modifications required to conform with Licensor’s
information, specifications, and design and with the use of good engineering
practices]. Licensor will conduct such pre-commissioning and commissioning
reviews in accordance with the Technical Services Agreement. Based on the
results of these reviews, the parties hereto will mutually agree upon the need
for further reviews.

 

4.2When Licencee desires to conduct a Guarantee Test as defined in Section 5.1,
Licensor shall be so advised with at least 30 days written notice to allow
Licensor to send representative(s) to oversee the Guarantee Test. After arriving
at the Licenced Facility, the Licensor representative(s) shall be allowed up to
15 days with the Licenced Facility in operation to check the Licenced Facility
and advise Licencee of the readiness for the Guarantee Test or modifications
required to conform with [Licensor’s information, specifications, design and
with the use of good engineering practices.] Licensor representatives will
perform such services, and the witness of the Guarantee Test, in accordance with
the Technical Services Agreement.

 

4.3In the event that the Guarantee Test run is unsatisfactory and does not meet
the Performance Guarantees due to a fault in the Licensor Performance Guarantee
Responsibility, as defined in Paragraph 5.2, then corrective action will be
taken in accordance with Paragraph 5.2 and Licensor or Licencee may request a
repeat test. In the event that a Guarantee Test demonstrates that the
Performance Guarantees have not been achieved for reasons other than a fault in
the Licensor Performance Guarantee Responsibility, Licencee may take the
appropriate corrective action and may then undertake a repeat test in accordance
with the original Guarantee Test procedure described in Paragraph 4.2

 

4.4A repeat Guarantee Test shall be performed as soon as possible after
completion of the correctives actions resulting from the unsatisfactory test. If
repeat tests are required due to a fault in the Licensor Performance Guarantee
Responsibility, all costs and expenses related to Licensor personnel involved in
the repeat test will be borne by Licensor.

 





 Page 46 of 61

 

ARTICLE 5. SATISFACTION OF GUARANTEE

 

5.1[The Performance Guarantee test shall be considered to have been successfully
completed and satisfied if during a test run of *** (***) continuous hours the
Licenced Facility shall have produced hydrogen plus carbon monoxide plus methane
at an average rate and within the tolerance of the guaranteed performance
figures set forth in Paragraph 2.1 (“Guarantee Test”).] A test run that is
interrupted may, upon the mutual agreement of Licensor and Licencee and for the
purpose of this Performance Guarantee Deed, be considered a Guarantee Test.

 

5.2In the event that during a Guarantee Test the Licenced Facility is found to
have not met any one of the Performance Guarantees set forth in Paragraph 2.1,
and if such failure is not due to any of the qualifications detailed in
Paragraph 3.1, Licensor may, in such manner as Licencee will recommend or
approve, modify the Licenced Facility by (i) installing additional equipment, or
(ii) modifying existing equipment, for the purpose of repeating the Guarantee
Test. Licensor will affect these modifications at its cost. Subsequent Guarantee
Tests may be undertaken only two (2) times. If after two (2) repeat attempts to
meet the guaranteed performance figures set forth in Paragraph 2.1, the Licenced
Facility still does not meet the Performance Guarantees, and if such failure is
not due to any of the qualifications detailed in Paragraph 3.1, the Performance
Liquidated Damages in Paragraph 6.3 shall be applied.

 

5.3It is understood and agreed that a failure to complete and satisfy the
Guarantee Test due solely to a mechanical defect or deficiency in any mechanical
component of the Licenced Facility including without limitation pumps,
exchangers, coolers, instruments, flanges, valves, and piping, shall not be
considered an Licensor Performance Guarantee Responsibility, for the purposes of
Paragraph 5.2, unless directed to be used by the Licensor. The parties hereto
agree that the relevant Guarantee Test shall be re-performed as soon as the
mechanical deficiency in question has been remedied and that such re-performance
shall not constitute a repeat test. Nothing in this Paragraph 5.3 shall extend
the period for completion of the Guarantee Test set forth in Paragraph 5.4.

 

5.4It is intended by both Licencee and Licensor that the Guarantee Test,
including subsequent repeat tests, shall be completed within eighteen (18)
months after the Start-up Date. If the Guarantee Test fails due to a fault in
the Licensor Performance Guarantee Responsibility or the Guarantee Test or any
required repeat tests are delayed due solely to the action or failure to act of
Licensor then the Licensor must pay the Performance Liquidated Damages to the
Licencee.

 

5.5Licencee shall have the right at any time to waive in writing any and all
guarantees given herein and relieve Licensor of its obligations under this
Performance Guarantee Deed.

 



 Page 47 of 61



*** This information has been omitted in reliance upon Rule 406 under the
Securities Act of 1933, as amended, Rule 24b-2 under the Securities Exchange Act
of 1934, as amended, the Freedom of Information Act, 5 U.S.C. § 552 and the
rules promulgated thereunder, and has been filed separately with the Securities
and Exchange Commission.



 

ARTICLE 6. FINANCIAL ARRANGEMENTS AND PERFORMANCE LIQUIDATED DAMAGES

 

6.1Where equipment installations or modifications as provided for in Paragraph
5.2 are made, promptly after such installations or modifications have been
completed and upon receipt by Licensor of invoices, together with such
supporting evidence as Licensor may reasonably request, Licensor will reimburse
the cost of such installations or modifications.

 

6.2In the event the Licenced Facility has failed the Guarantee Test and the two
(2) repeat tests, Licensor shall be obligated to pay Licencee the Performance
Liquidated Damages being an amount related to the value of the entire scope of
supply by Licensor to Licensee under this Agreement, the PDP and the ESA, and
capped at [$US XXMM]. Payment of such Liquidated Damages shall be further
defined in detail prior to execution of ESA

 

6.3The parties agree that the Performance Liquidated Damages is a genuine, fair
and reasonable pre-estimate of the damages likely to be sustained by the
Licencee as a result of the Licensor's failure to achieve the Performance
Guarantees.

 

6.4If the Performance Liquidated Damages is found for any reason to be void,
invalid or otherwise inoperative so as to disentitle the Licencee from claiming
the Performance Liquidated Damages, the Licencee is entitled to claim against
the Licensor for damages at law for failure to achieve the Performance
Guarantees, provided that such damages at law shall not exceed the amount
payable by the Licensor to the Licencee if the Performance Liquidated Damages
had been enforceable by the Licencee.

 

ARTICLE 7. TERMINATION

 

7.1This Performance Guarantee Deed and all obligations hereunder shall terminate
upon the earliest of the following:

 

§Satisfaction of guarantee in accordance with Paragraphs 5.1, 5.4, or 6.1; or

 

§Application of performance penalties in accordance with Paragraph 5.2, which
may include payment of performance penalties or satisfaction of any other
financial arrangement made by Licensor and Licencee in lieu of said performance
penalties in accordance with Paragraph 6.3; or

 

§Waiver of SES’ obligation in accordance with Paragraph 5.5; or

 

§Termination of the Licence Agreement.

 



 Page 48 of 61

 



ARTICLE 8. NOTICES

 

8.1Important Notices. All important notices to be given in connection with this
Performance Guarantee Deed or its performance shall be given to each party in
writing. Any urgent matters shall be informed by email, however, important
notices in such matter shall be confirmed in writing thereafter. Such notices
shall be deemed to be duly given when they have reached the addressees. All
correspondence and reports under this Performance Guarantee Deed shall be sent
to the following addresses or such other address to which either party shall
give due written notice from time to time:

 

 





For Licensor:   For Licencee: xxx _________________________    xxxx     xxx    
Attn:   Attn: Email:    Email:



 

 

 

 



 Page 49 of 61

 

ARTICLE 9. GENERAL

 

9.1Entire Agreement; Amendments. This Performance Guarantee Deed, when executed
by the parties hereto, together with its exhibits, shall together with the
Licence Agreement constitute the entire agreement between the parties with
reference to the subject matter hereof and may only be amended in a writing
signed by both parties. There are no other understandings, agreements or
representations, express or implied, not specified herein.

 

9.2Governing Law. The parties agree that, in the event of a dispute regarding
this Performance Guarantee Agreement, this Performance Guarantee Agreement shall
follow the Governing Law of the Licence Agreement.

 

9.3Assignment. This Performance Guarantee Agreement shall not be assignable by
either party except that Licensor may assign all of its rights hereunder
together with all of its obligations hereunder to an Affiliate (subject to
demonstration of technical and financial competency of the Affiliate, to the
satisfaction of the Licencee), and Licensor or Licencee may assign all of its
respective rights hereunder together with all of its respective obligations
hereunder to any third party with which it may merge or consolidate or to a
purchaser of substantially all of the issued shares or assets of Licensor or
Licencee, as the case may be. Licensor and Licencee shall notify each other
hereunder immediately of any proposed assignment made pursuant to this
Section 9.3. This Performance Guarantee Deed shall be binding upon and inure to
the benefit of the parties hereto, and their respective heirs, assigns,
successors, and legal representatives.

 

9.4Arbitration. All disputes, controversies or differences arising between the
Parties out of, or in relation to, or in connection with, this Performance
Guarantee Deed or for the breach hereof, which the Parties are unable to resolve
between themselves shall be settled finally and bindingly by arbitration as
defined in the Licence Agreement

 

9.5Interpretation. The headings used in this Performance Guarantee Deed are
intended for convenience only and will not be deemed a part of this Performance
Guarantee Deed or affect the construction or interpretation of any provision of
this Performance Guarantee Deed. Common nouns and pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular and plural, as the identity
of the person may in the context require. The use of the words “include,”
“including” or variations thereof in this Performance Guarantee Deed shall be by
way of example rather than by limitation. The parties have participated, or had
the opportunity to participate in, the negotiation and drafting of this
Performance Guarantee Deed or requested, or had the opportunity to request,
amendments to this Performance Guarantee Deed. In the event an ambiguity or
question of intent or interpretation arises, this Performance Guarantee Deed
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Performance Agreement.

 



 Page 50 of 61

 



9.6Waiver. The waiver, express or implied, by either Licencee or Licensor of any
right hereunder or of any right to seek remedies arising from any failure to
perform or breach hereof by either Party, shall not constitute or be deemed a
waiver of any other right hereunder, whether of a similar or dissimilar nature
thereto. Failure on the part of any party to complain of any act or failure to
act of any other party or to declare any other party in default, irrespective of
how long such failure continues, shall not constitute a waiver by such party, of
its rights hereunder.

 

9.7Force Majeure. Time and diligence of the parties are of the essence to this
Performance Guarantee Deed, it being understood that in the event of any act of
God, war, insurrection, strike or wildcat labor disturbance, or act or
occurrence solely outside the direction or control of the parties, which
occasions some delay, the time periods set forth hereunder shall be extended for
the duration of such act or occurrence.

 

9.8Remedies. Unless otherwise expressly provided in this Performance Guarantee
Deed, the rights and remedies set forth in this Performance Guarantee Deed are
in addition to, and not in limitation of, other rights and remedies under this
Performance Guarantee Deed, at law or in equity, and the exercise of one right
or remedy will not be deemed a waiver of any other right or remedy.

 

9.9Press Releases; Attribution. Neither party will make any announcement of any
kind, oral or written, public or private, to any external party, including the
media, governments or financial institutions, regarding this Performance
Guarantee Deed without the prior written consent of the other Party, except to
the extent required by any court of law or any law, rule, or regulation having
jurisdiction over a Party, or if requested or required by an agency of any
government having or asserting jurisdiction over a Party, and having or
asserting authority to require such disclosure in accordance with that authority
or pursuant to the rules of any recognized stock exchange or agency established
in connection therewith. In the event that Licencee mentions the SGT that is the
subject matter of this Performance Guarantee Deed in writing in any press
release or other promotional documentation, Licencee shall include the phrase
“Licenced from Synthesis Energy Systems Technologies, LLC in said release or
promotional documentation.

 

9.10No Third Party Beneficiaries. Nothing in this Performance Guarantee Deed is
intended nor shall it be construed to give any person, other than the parties
hereto and their respective successors and permitted assigns, any right, remedy
or claim under or in respect of this Performance Guarantee Deed or any
provisions hereof.

 



 Page 51 of 61

 



9.11Relationship of the Parties. The relationship of the parties is that of
Licensor and Licencee and nothing herein shall be deemed or construed to create
a joint venture, partnership, agency or employee/employer relationship between
the parties or between a party hereto and the other party’s employees for any
purpose, and each party will be solely responsible for payment of any and all
taxes and insurance for its employees, including workers’ compensation,
hereunder. Neither party shall be authorized to act as agent for the other
party, nor shall otherwise act on behalf of the other party, nor shall any
action by either party bind the other party.

 

9.12Counterparts, Signatures by Email. This Performance Guarantee Deed may be
executed in one or more counterparts with equal force and effect, each of which
shall be deemed to be one and the same Performance Guarantee Deed. Any emailed
signature of any party hereto shall constitute a legal, valid and binding
execution hereof by such party.

 

IN WITNESS WHEREOF, the parties hereto have caused this Performance Guarantee
Deed to be executed by their duly authorized representatives as of the Effective
Date.

 

 

 



  Licensor           By:         Name:           Title:                      
Licencee                 By:           Name:           Title:  



 

 



 Page 52 of 61

 

APPENDIX G - PARENT COMPANY GUARANTEE

 

Date: 10 May 2017



To:  Australian Future Energy Pty Ltd   Level 10, 10 Market Street   BRISBANE
QLD 4000



 



Licence Agreement - Parent Company Guarantee

 

You entered into an agreement dated 10 May 2017 with SEST Australia Pty Ltd (ACN
618 743 258) (Licensor) titled Technology Licence Agreement (Licence Agreement)
for the grant of certain intellectual property Licences, and the performance of
certain services to be performed by the Licensor (Services).

 

Pursuant to the terms of the Licence Agreement, the Licensor has agreed to
provide certain performance guarantees to the Licencee, and Synthesis Energy
Systems Technologies, LLC, a company incorporated under the laws of United
States of America and having its registered office at Three Riverway, Suite 300,
Houston, Texas 77056 (hereinafter referred to as "SES”) has agreed to guarantee
performance of the Licence Agreement by the Licensor as set out in this Parent
Company Guarantee (Guarantee).

 

In consideration of you entering into the Licence Agreement with the Licensor,
SES hereby unconditionally guarantees to the Licencee each and all of the
Licensor’s obligations, liabilities and indemnifications on Licensor under and
in accordance with the Licence Agreement, save that nothing herein is to be
construed as imposing greater obligations or liabilities on SES than are imposed
on the Licensor in the Licence Agreement.

 

This Guarantee may extend to variations of or amendments to the Licence
Agreement and to supplemental agreements related to the Licence Agreement as may
be agreed between the Licencee, the Licensor and SES from time to time,
including the novation of the Licence Agreement by you to the Project Company
(as defined in the Licence Agreement).

 

This Guarantee remains in full force and effect until all the said obligations
and liabilities of the Licensor are carried out, completed and discharged in
accordance with the Licence Agreement.

 

Any notice required by this Guarantee shall follow the notice procedure in the
Licence Agreement.

 

This Guarantee is governed by and construed in accordance with the laws of
Queensland. Any dispute arising out of or in connection with this Guarantee will
be exclusively settled by the courts of or exercising jurisdiction in
Queensland.

 

This Guarantee neither forms part of the Licence Agreement nor affects the
provisions of the Licence Agreement.

 

This Guarantee is executed by us as a deed.

 

IN WITNESS of which we have duly executed this Guarantee on the date stated
above.

 

SYNTHESIS ENERGY SYSTEMS TECHNOLOGIES, LLC,

 



By:          Name:          Title:            Date:     




 



 Page 53 of 61

 

APPENDIX H - DEED OF NOVATION

 

 

 

DATED 2017

 

 

 

 

(1) SEST AUSTRALIA PTY LTD

 

- and -

 

(2) AUSTRALIAN FUTURE ENERGY PTY LTD

 

- and -

 

 

(3) [INSERT PROJECT COMPANY]

 

 

 

 

 

 

Deed of novation

of the Technology Licence Agreement

 

 

 



 

 



 Page 54 of 61

 

CONTENTS

 

1.   INTERPRETATION 56 2.   NOVATION 57 3.   INDEMNITIES 58 4.   ACKNOWLEDGEMENT
59 5.   WARRANTIES 59 6.   NOTICES 59 7.   GENERAL 60 8.   GOVERNING LAW AND
JURISDICTION 61

 

 

 



 Page 55 of 61

 



THIS DEED  is made on 2017



 

BETWEEN:

 

(1)SEST AUSTRALIA PTY LTD a company incorporated under the laws of Queensland,
Australia and having its registered office at c/- Crowe Horwarth, Level 16, 120
Edward Street, Brisbane, Qld, 4000 (ACN 618 743 258) ("Continuing Party");

 

(2)AUSTRALIAN FUTURE ENERGY PTY LTD, a company incorporated in accordance with
the laws of Queensland, Australia and having its principal place of business at
Level 10, 10 Market Street Brisbane, Qld, 4000 (GPO Box 3288, Brisbane, Qld
4001) (ACN 168 160 067) ("Original Party"); and

 

(3)[Insert PROJECT COMPANY NAME] a company incorporated in accordance with the
laws of [insert] and having its principal place of business at [insert] ("New
Party").

 

BACKGROUND:

 

AThe Original Party and the Continuing Party are parties to the Technology
Licence Agreement.

 

BThe Original Party and the Continuing Party have agreed to novate the Original
Party's rights and obligations under the Technology License Agreement to the New
Party on the terms set out in this deed.

 

IT IS AGREED:

 

1.INTERPRETATION

 

Definitions

 

1.1In this deed:

 

"Claim" means any allegation, debt, cause of action, liability, claim,
proceeding, suit or demand of any nature howsoever arising and whether present
or future, fixed or unascertained, actual or contingent, whether at law, in
equity, under statue or otherwise.

 

"Novation Date" means [insert].

 

"Technology License Agreement" means the agreement entitled the same, between
the Continuing Party and the Original Party dated [insert].

 

1.2In this deed:

 

(a)a capitalised term that is not otherwise defined in this deed has the meaning
given to that term in the Technology License Agreement;

 

(b)references to persons or entities include natural persons, bodies corporate,
partnerships, trusts and unincorporated and incorporated associations of
persons;

 

(c)references to an individual or a natural person include his estate and
personal representatives;

 

 Page 56 of 61

 



(d)a reference to a clause, schedule or annex is a reference to a clause,
schedule or annex of or to this deed (and the schedules and annexes form part of
this deed);

 

(e)unless otherwise indicated, a reference to any time is a reference to that
time in Brisbane, Queensland;

 

(f)singular words include the plural and vice versa;

 

(g)a word of any gender includes the corresponding words of any other gender;

 

(h)if a word or phrase is defined, other grammatical forms of that word have a
corresponding meaning;

 

(i)general words must not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words;

 

(j)nothing is to be construed adversely to a party just because that party put
forward this deed or the relevant part of this deed; and

 

(k)the headings do not affect interpretation.

 

2.NOVATION

 

Novation Date

 

2.1The provisions of clauses 2.2 to 2.5 inclusive and clauses 3 to 4 of this
deed have effect on and from the Novation Date.

 

New Party's rights and obligations

 

2.2From the Novation Date, the New Party:

 

2.2.1undertakes to perform, discharge and observe all obligations and
liabilities on the part of the Original Party under the Technology License
Agreement which would, but for this deed, fall to be performed, discharged or
observed by the Original Party whether arising before or after the Novation
Date;

 

2.2.2agrees to be bound by all the provisions of the Technology License
Agreement by which the Original Party would, but for this deed, be bound whether
arising before or after the Novation Date; and

 

2.2.3agrees that the Continuing Party will be entitled to all rights, powers,
interests and benefits under the Technology License Agreement which would, but
for this deed, subsist in favour of or be exercisable by the Continuing Party
whether arising before or after the Novation Date,

 

as if the New Party were named in the Technology License Agreement in place of
the Original Party.

 



 Page 57 of 61

 

Continuing Party's rights and obligations

 

2.3From the Novation Date, the Continuing Party:

 

2.3.1undertakes to perform, discharge and observe all obligations and
liabilities on the part of the Continuing Party under the Technology License
Agreement whether arising before or after the Novation Date which would, but for
this deed, fall to be performed, discharged or observed by the applicable
Continuing Party;

 

2.3.2agrees to be bound by all the provisions of the Technology License
Agreement whether arising before or after the Novation Date by which the
Continuing Party would, but for this deed, be bound; and

 

2.3.3agrees that the New Party is entitled to all rights, powers, interests and
benefits under the Technology License Agreement which would, but for this deed,
subsist in favour of or be exercisable by the Original Party whether arising
before or after the Novation Date,

 

as if the New Party were named in the Technology License Agreement in place of
the Original Party.

 

Release of Original Party's ongoing obligations to the Continuing Party

 

2.4The Continuing Party unconditionally releases and discharges the Original
Party from all obligations and liabilities whatsoever under the Technology
License Agreement which fall to be performed, discharged or observed by the
Original Party which arise before or after the Novation Date, and accepts the
liability of the New Party in respect of the Technology License Agreement in
place of the Original Party with effect on and from the Novation Date.

 

Release of Continuing Party's ongoing obligations to the Original Party

 

2.5The Original Party unconditionally releases and discharges the Continuing
Party from all obligations and liabilities whatsoever under the Technology
License Agreement which fall to be performed, discharged or observed by that
Continuing Party which arise before or after the Novation Date, with effect on
and from the Novation Date.

 

3.INDEMNITIES

 

Indemnity from New Party

 

3.1From the Novation Date, the New Party indemnifies the Original Party on
demand against:

 

3.1.1any Claim, liability or loss arising from, and any costs and expenses
arising out of, any act or omission by the New Party in connection with the
Technology License Agreement (including all legal costs and expenses);

 

3.1.2any acts or default by the Original Party under the Technology License
Agreement which arose before the Novation Date.

 

Continuing Indemnities

 

3.2The indemnities in this deed are continuing indemnities.

 



 Page 58 of 61

 



4.ACKNOWLEDGEMENT

 

4.1Each party acknowledges that nothing in this deed constitutes:

 

4.1.1a breach of any term of the Technology Licence Agreement;

 

4.1.2an event of default under the Technology License Agreement;

 

4.1.3any other event or circumstance which, with the giving of notice, lapse of
time, or fulfilment of any condition, would cause the termination or enforcement
of the Technology License Agreement.

 

4.2Except as expressly amended by this deed, the Technology License Agreement is
confirmed and remains in full force and effect.

 

5.WARRANTIES

 

5.1Each party warrants to each other party that:

 

5.1.1it is a corporation validly existing under the laws of the place of its
incorporation;

 

5.1.2it has the power to execute and deliver, and to perform its obligations
under, this deed and, if a corporation, has taken all necessary corporate action
to authorise such execution and delivery and the performance of such
obligations;

 

5.1.3its obligations under this deed are legal, valid and binding obligations
enforceable in accordance with their terms;

 

5.1.4the execution and delivery by the party of this deed and the performance of
the obligations of the party under it does not and will not conflict with or
constitute a default under any provision of:

 

5.1.4.1any agreement or instrument to which the party is a party;

 

5.1.4.2the constitutional documents of the party; or

 

5.1.4.3any law, order, judgment, award, injunction, decree, rule or regulation
by which the party is bound; and

 

5.1.4.4all authorisations from, and notices or filings with, any regulatory
authority that are necessary to enable the party to execute and deliver and to
perform its obligations under this deed have been obtained or made (as the case
may be) and are in full force and effect and all conditions of each such
authorisation have been complied with.

 

6.NOTICES

 

6.1Notices or other communication required to be given to either Party shall be
given by registered mail, express mail or email to the following addresses or
such other addresses as designated by the Parties from time to time:

 

 

 Page 59 of 61

 





Continuing Party: SEST Australia Pty Ltd Address: c/- Crowe Horwarth, Level 16,
120 Edward Street, Brisbane, Qld, 4000 Email:
chris.raczkowski@synthesisenergy.com Attention: Chris Raczkowski     Original
Party: Australian Future Energy Pty Ltd Address: Level 10, 10 Market Street
Brisbane, Qld, 4000 (GPO Box 3288, Brisbane, Qld 4001) Email:
k.parker@ausfutureenergy.com.au Attention: Kerry Parker     New Party: [Insert]
Address: [Insert] Email: [Insert] Attention: [Insert]








7.GENERAL

 

Assignment

 

7.1None of the rights or obligations of:

 

7.1.1the New Party under this deed may be assigned or transferred without the
prior written consent of the Continuing Party; and

 

7.1.2the Continuing Party under this deed may be assigned or transferred without
the prior written consent of the New Party.

 

Costs

 

7.2The parties agree to pay their own legal and other costs and expenses in
connection with the negotiation, preparation, execution and completion of this
deed and of other related documentation.

 

Execution in counterparts

 

7.3This deed may be executed in any number of counterparts and all of those
counterparts taken together constitute one and the same instrument.

 

Further assurance

 

7.4Each party undertakes at all times from the Novation Date, at the request,
cost and expense of any other party, to sign all documents and to do all other
acts, which may be necessary to give full effect to this deed.

 

Severability

 

7.5If the whole or any part of this deed is held to be void, unenforceable or
illegal by any court of competent jurisdiction:

 

7.5.1it must be read down to such extent as may be necessary to ensure that it
is not illegal, invalid or unenforceable and as may be reasonable in all the
circumstances so as to give it a valid operation; and

 

7.5.2if the provision or part thereof cannot be read down, it must be severed
without affecting the validity and enforceability of the remaining provisions of
this deed.

 



 Page 60 of 61

 



8.GOVERNING LAW AND JURISDICTION

 

Governing law

 

8.1This deed is governed by the law applying in Queensland, Australia.

 





THIS DEED has been executed and delivered on the date stated at the beginning of
this deed.

 

----------------------

 



SIGNED by Continuing Party     SEST Australia Pty Ltd                 Director  
Director / Secretary Date    

 



---------------------- 

 



SIGNED by Original Party     Australian Future Energy Pty Ltd                
Director   Director / Secretary Date    





---------------------- 

 



SIGNED by New Party     [Insert]                 Director   Director / Secretary
Date    



 

 

Page 61 of 61

